--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of October 30, 2004

 

among

 

GATEWAY, INC., GATEWAY PROFESSIONAL LLC,

 

GATEWAY MANUFACTURING LLC, AND EMACHINES, INC.,

 

as Borrowers,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent, Agent and Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Execution Version

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    AMOUNT AND TERMS OF CREDIT    1      1.1    Credit Facilities    1     
1.2    Letters of Credit    4      1.3    Prepayments    4      1.4    Use of
Proceeds    6      1.5    Interest and Applicable Margins    6      1.6   
Eligible Accounts    8      1.7    Eligible Inventory    11      1.8    Cash
Management Systems    12      1.9    Fees    12      1.10    Receipt of Payments
   13      1.11    Application and Allocation of Payments    13      1.12   
Loan Account and Accounting    14      1.13    Indemnity    14      1.14   
Access    15      1.15    Taxes    16      1.16    Capital Adequacy; Increased
Costs; Illegality    17      1.17    Single Loan    18 2.    CONDITIONS
PRECEDENT    18      2.1    Conditions to the Initial Loans    18      2.2   
Further Conditions to Each Loan    19 3.    REPRESENTATIONS AND WARRANTIES    20
     3.1    Corporate Existence; Compliance with Law    20      3.2    Executive
Offices, Collateral Locations, FEIN    21      3.3    Corporate Power,
Authorization, Enforceable Obligations    21      3.4    Financial Statements
and Projections    21      3.5    Material Adverse Effect    22      3.6   
Ownership of Collateral; Liens    22      3.7    Labor Matters    23      3.8   
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness    23

 

i



--------------------------------------------------------------------------------

     3.9    Government Regulation    23      3.10    Margin Regulations    24  
   3.11    Taxes    24      3.12    ERISA    24      3.13    No Litigation    25
     3.14    Brokers    25      3.15    Intellectual Property    25      3.16   
Full Disclosure    26      3.17    Environmental Matters    26      3.18   
Insurance    27      3.19    Deposit and Disbursement Accounts    27      3.20
   [intentionally omitted]    27      3.21    Trade Relations    27      3.22   
Bonding; Licenses    27      3.23    Solvency    27 4.    FINANCIAL STATEMENTS
AND INFORMATION    27      4.1    Reports and Notices    27      4.2   
Communication with Accountants    28 5.    AFFIRMATIVE COVENANTS    28      5.1
   Maintenance of Existence and Conduct of Business    28      5.2    Payment of
Charges    28      5.3    Books and Records    29      5.4    Insurance; Damage
to or Destruction of Collateral    29      5.5    Compliance with Laws    30  
   5.6    Supplemental Disclosure    30      5.7    Intellectual Property    30
     5.8    Environmental Matters    30      5.9    Landlords’ Agreements    31
     5.10    Further Assurances    31      5.11    Cash    31      5.12   
Qualified Cash    32 6.    NEGATIVE COVENANTS    32      6.1    Mergers,
Subsidiaries, Etc    32

 

ii



--------------------------------------------------------------------------------

     6.2    Investments; Loans and Advances    32      6.3    Indebtedness    33
     6.4    Employee Loans and Affiliate Transactions    33      6.5    Capital
Structure and Business    34      6.6    Guaranteed Indebtedness    34      6.7
   Liens    34      6.8    Sale of Collateral and Intellectual Property    34  
   6.9    ERISA    35      6.10    [Intentionally Omitted.]    35      6.11   
Hazardous Materials    35      6.12    [Intentionally Omitted.]    35      6.13
   Restricted Payments    35      6.14    Change of Corporate Name, State of
Incorporation or Location; Change of Fiscal Year    35      6.15    No
Impairment of Intercompany Transfers    36 7.    TERM    36      7.1   
Termination    36      7.2    Survival of Obligations Upon Termination of
Financing Arrangements    36 8.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES    36
     8.1    Events of Default    36      8.2    Remedies    38      8.3   
Waivers by Credit Parties    39 9.    ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT
OF AGENT    39      9.1    Assignment and Participations    39      9.2   
Appointment of Agent    42      9.3    Agent’s Reliance, Etc    42      9.4   
GE Capital and Affiliates    43      9.5    Lender Credit Decision    43     
9.6    Indemnification    43      9.7    Successor Agent    44      9.8   
Setoff and Sharing of Payments    44      9.9    Advances; Payments; Non-Funding
Lenders; Information; Actions in Concert    45

 

iii



--------------------------------------------------------------------------------

10.    SUCCESSORS AND ASSIGNS    47      10.1    Successors and Assigns    47
11.    MISCELLANEOUS    47      11.1    Complete Agreement; Modification of
Agreement    47      11.2    Amendments and Waivers    48      11.3    Fees and
Expenses    49      11.4    No Waiver    51      11.5    Remedies    51     
11.6    Severability    51      11.7    Conflict of Terms    51      11.8   
Confidentiality    51      11.9    GOVERNING LAW    52      11.10    Notices   
53      11.11    Section Titles    53      11.12    Counterparts    53     
11.13    WAIVER OF JURY TRIAL    53      11.14    Press Releases and Related
Matters    54      11.15    Reinstatement    54      11.16    Advice of Counsel
   54      11.17    No Strict Construction    54 12.    CROSS-GUARANTY    54  
   12.1    Cross-Guaranty    54      12.2    Waivers by Borrowers    55     
12.3    Benefit of Guaranty    55      12.4    Waiver of Subrogation, Etc    55
     12.5    Election of Remedies    56      12.6    Limitation    56      12.7
   Contribution with Respect to Guaranty Obligations    57      12.8   
Liability Cumulative    57

 

End of TOC

 

iv



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

 

-

  

Definitions

Annex B (Section 1.2)

 

-

  

Letters of Credit

Annex C (Section 1.8)

 

-

  

Cash Management System

Annex D-1 (Section 2.1(a))

 

-

  

Closing Checklist

Annex D-2 (Section 2.2(a)(i))

 

-

  

Funding Checklist

Annex E (Section 4.1(a))

 

-

  

Financial Statements and Projections — Reporting

Annex F (Section 4.1(b))

 

-

  

Collateral Reports

Annex G (Section 6.10)

 

-

  

[Intentionally Omitted]

Annex H (Section 9.9(a))

 

-

  

Lenders’ Wire Transfer Information

Annex I (Section 11.10)

 

-

  

Notice Addresses

Annex J (from Annex A - Commitments definition)

      

Commitments as of Closing Date

Exhibit 1.1(a)(i)

 

-

  

Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

 

-

  

Form of Revolving Note

Exhibit 1.5(e)

 

-

  

Form of Notice of Conversion/Continuation

Exhibit 4.1(b)

 

-

  

Form of Borrowing Base Certificate

Exhibit 9.1(a)

 

-

  

Form of Assignment Agreement

Exhibit B-1

 

-

  

Application for Standby Letter of Credit

Exhibit B-2

 

-

  

Application for Documentary Letter of Credit

Exhibit B-3

 

-

  

Application and Agreement for Documentary Letter of Credit

Exhibit D-2

 

-

  

Form of Initial Funding Date Opinion

Schedule 1.1

 

-

  

Agent’s Representatives

Schedule 1.1(b)

 

-

  

Ratable Shares of each Borrower

Disclosure Schedule 1.4

 

-

  

Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 3.1

 

-

  

Type of Entity; State of Organization

Disclosure Schedule 3.2

 

-

  

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(A)

 

-

  

Financial Statements

Disclosure Schedule 3.4(B)

 

-

  

Pro Forma

Disclosure Schedule 3.4(C)

 

-

  

Projections

Disclosure Schedule 3.4(D)        

 

-

  

Fair Salable Balance Sheet

Disclosure Schedule 3.6

 

-

  

Real Estate and Leases

Disclosure Schedule 3.7

 

-

  

Labor Matters

Disclosure Schedule 3.8

 

-

  

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

 

-

  

Tax Matters

Disclosure Schedule 3.12

 

-

  

ERISA Plans

Disclosure Schedule 3.13

 

-

  

Litigation

Disclosure Schedule 3.15

 

-

  

Intellectual Property

Disclosure Schedule 3.17

 

-

  

Hazardous Materials

Disclosure Schedule 3.18

 

-

  

Insurance

Disclosure Schedule 3.19

 

-

  

Deposit and Disbursement Accounts

 

v



--------------------------------------------------------------------------------

          

Disclosure Schedule 3.20

 

-

  

Government Contracts

Disclosure Schedule 3.22

 

-

  

Bonds; Patent, Trademark Licenses

Disclosure Schedule 5.1

 

-

  

Trade Names

Disclosure Schedule 6.3

 

-

  

Indebtedness

Disclosure Schedule 6.4(a)

 

-

  

Transactions with Affiliates

Disclosure Schedule 6.7

 

-

  

Existing Liens

Disclosure Schedule E-1

 

-

  

Excess Cash Flow Adjustments

 

vi



--------------------------------------------------------------------------------

Execution Version

 

This CREDIT AGREEMENT (this “Agreement”), dated as of October 30, 2004 among
GATEWAY, INC., a Delaware corporation (“Gateway”), and its subsidiaries GATEWAY
PROFESSIONAL LLC, a Delaware limited liability company (“Professional”), GATEWAY
MANUFACTURING LLC, a Delaware limited liability company (“Manufacturing”),
EMACHINES, INC., a Delaware corporation (“eMachines”) (Gateway, Professional,
Manufacturing and eMachines are sometimes collectively referred to herein as the
“Borrowers” and individually as a “Borrower”); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent
for Lenders, and the other Lenders signatory hereto from time to time.

 

RECITALS

 

WHEREAS, Borrowers have requested that Lenders extend a revolving credit
facility to Borrowers of up to Two Hundred Million Dollars ($200,000,000) in the
aggregate for the purpose of refinancing certain indebtedness of Borrowers and
to provide (a) working capital financing for Borrowers, (b) funds for other
general corporate purposes of Borrowers and (c) funds for other purposes
permitted hereunder; and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrowers of up to such amount upon the
terms and conditions set forth herein; and

 

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon certain of their existing and after-acquired personal
property; and

 

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT

 

1.1 Credit Facilities.

 

(a) Revolving Credit Facility.

 

(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”), which
Revolving



--------------------------------------------------------------------------------

Credit Advances shall be either based on A/R Borrowing Availability (such
Revolving Credit Advances, each an “A/R Revolving Credit Advance”) or based on
Inventory Borrowing Availability (such Revolving Credit Advances, each an
“Inventory Revolving Credit Advance”). The Pro Rata Share of the Revolving Loan
of any Revolving Lender shall not at any time exceed its separate Revolving Loan
Commitment. The obligations of each Revolving Lender hereunder shall be several
and not joint. Until the Commitment Termination Date, Borrowers may borrow,
repay and reborrow under this Section 1.1(a); provided that (i) the amount of
any A/R Revolving Credit Advance to be made at any time shall not exceed A/R
Borrowing Availability at such time, (ii) the amount of any Inventory Revolving
Credit Advance to be made at any time shall not exceed Inventory Borrowing
Availability at such time, (iii) the amount of any Revolving Credit Advance to
be made at any time shall not exceed Borrowing Availability at such time and
(iv) no Inventory Revolving Credit Advances shall be made prior to the Inventory
Activation Date. Borrowing Availability (including A/R Borrowing Availability
and Inventory Borrowing Availability) may be reduced by Reserves imposed by
Agent in its reasonable credit judgment. Each Revolving Credit Advance shall be
made on notice by Borrower Representative on behalf of the Borrowers, jointly
and severally, individually and collectively, to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 2:00 p.m. (New York time) on the Business
Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan,
or (2) 2:00 p.m. (New York time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of a LIBOR Loan.
Each such notice (a ”Notice of Revolving Credit Advance”) must be given in
writing (by telecopy or overnight courier) substantially in the form of Exhibit
1.1(a)(i), shall separately identify the amount of each requested A/R Revolving
Credit Advance and Inventory Revolving Credit Advance, and shall include the
information required in such Exhibit and such other information as may be
required by Agent. If any Borrower desires to have the Revolving Credit Advances
bear interest by reference to a LIBOR Rate, Borrower Representative must comply
with Section 1.5(e).

 

(ii) Except as provided in Section 1.12, each Borrower shall execute and deliver
to each Revolving Lender a note to evidence the Revolving Loan Commitment of
that Revolving Lender. Each note shall be in the principal amount of the
Revolving Loan Commitment of the applicable Revolving Lender, dated the Initial
Funding Date and substantially in the form of Exhibit 1.1(a)(ii) (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of the Borrowers, jointly and severally,
individually and collectively, to pay the amount of the applicable Revolving
Lender’s Revolving Loan Commitment or, if less, such Revolving Lender’s Pro Rata
Share of the aggregate unpaid principal amount of all Revolving Credit Advances
to the Borrowers together with interest thereon as prescribed in Section 1.5.
The entire unpaid balance of the aggregate Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.

 

(iii) Anything in this Agreement to the contrary notwithstanding, at the request
of Borrower Representative, in its discretion Agent may (but shall have
absolutely no obligation to), make Revolving Credit Advances to Borrowers on
behalf of Revolving Lenders in amounts that cause the outstanding balance of the
aggregate Revolving Loan to exceed the Aggregate Borrowing Base (any such excess
Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided that (A) no such event or occurrence shall cause or

 

2



--------------------------------------------------------------------------------

constitute a waiver of Agent’s or Revolving Lenders’ right to refuse to make any
further Overadvances or Revolving Credit Advances to any Borrower, or incur any
Letter of Credit Obligations with respect to any Borrower, as the case may be,
at any time that an Overadvance exists, and (B) no Overadvance shall result in a
Default or Event of Default based on Borrowers’ failure to comply with Section
1.3(b)(i) for so long as Agent permits such Overadvance to be outstanding, but
solely with respect to the amount of such Overadvance. In addition, Overadvances
may be made even if the conditions to lending set forth in Section 2 have not
been met. All Overadvances shall constitute Index Rate Loans, shall bear
interest at the Default Rate applicable to Inventory Revolving Credit Advances,
and shall be payable on the earlier of demand or the Commitment Termination
Date. Except as otherwise provided in Section 1.11(b), the authority of Agent to
make Overadvances is limited to an aggregate amount not to exceed $15,000,000 at
any time, shall not cause the aggregate Revolving Loan to exceed the Maximum
Amount, and may be revoked prospectively by a written notice to Agent signed by
Revolving Lenders holding 66 2/3% of the Revolving Loan Commitments.

 

(iv) For the purpose of determining the A/R Revolving Credit Advances and
Inventory Revolving Credit Advances outstanding:

 

(A) prior to the Inventory Activation Date, all Revolving Loans shall be deemed
to be A/R Revolving Credit Advances; and

 

(B) thereafter, all Revolving Loans, in an amount not to exceed the Aggregate
A/R Borrowing Base, shall be deemed to be A/R Revolving Credit Advances, any
excess shall be deemed to be Inventory Revolving Credit Advances.

 

(b) [Intentionally Omitted].

 

(c) [Intentionally Omitted].

 

(d) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Each Borrower hereby designates Gateway as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election,

 

3



--------------------------------------------------------------------------------

representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

 

1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the Borrowers, jointly and severally, individually and collectively, shall
have the right to request, and Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of each Borrower.

 

1.3 Prepayments.

 

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitments. Borrowers
may at any time prepay the outstanding Revolving Loans in whole or in part.
Borrowers may at any time on at least three (3) days’ prior written notice by
Borrower Representative to Agent permanently reduce (but not terminate) the
Revolving Loan Commitment; provided that (A) any such reductions shall be in a
minimum amount of $5,000,000 and integral multiples of $250,000 in excess of
such amount, (B) except in connection with the termination of the Revolving Loan
Commitments pursuant to the immediately succeeding sentence, the Revolving Loan
Commitment shall not be reduced to an amount less than $100,000,000, and (C)
after giving effect to such reductions, Borrowers shall comply with Section
1.3(b)(i). In addition, Borrowers may at any time on at least three (3) days’
prior written notice by Borrower Representative to Agent terminate the Revolving
Loan Commitment; provided that upon such termination, all Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary reduction or termination of the
Revolving Loan Commitment must be accompanied the payment of any LIBOR funding
breakage costs in accordance with Section 1.13(b). Upon any such reduction or
termination of the Revolving Loan Commitment, each Borrower’s right to request
Revolving Credit Advances, or request that Letter of Credit Obligations be
incurred on its behalf, shall simultaneously be permanently reduced or
terminated, as the case may be; provided that a permanent reduction of the
Revolving Loan Commitment shall require a corresponding pro rata reduction in
the L/C Sublimit. Each notice of partial prepayment shall designate the Loans or
other Obligations to which such prepayment is to be applied.

 

(b) Mandatory Prepayments.

 

(i) If at any time the aggregate outstanding balance of the Revolving Loan
exceeds the lesser of (A) the Maximum Amount and (B) the Aggregate Borrowing
Base, Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess. If any such
excess remains after repayment in full of the aggregate outstanding Revolving
Credit Advances, Borrowers shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(iii) shall be repaid in accordance with Section
1.1(a)(iii).

 

4



--------------------------------------------------------------------------------

(ii) Immediately upon receipt by any Credit Party of any cash proceeds of any
sale or other disposition of any Collateral, Borrowers shall prepay the Loans in
an amount equal to all such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with Section
1.3(c). The following shall not be subject to mandatory prepayment under this
clause (ii): (1) proceeds of sales of Inventory in the ordinary course of
business or during a time when there are no outstanding Inventory Revolving
Credit Advances (whether or not in the ordinary course of business); and (2)
proceeds of collection of Accounts in the ordinary course of business.

 

(c) Application of Certain Mandatory Prepayments. Any prepayments made pursuant
to Section 1.3(b)(ii) above shall be applied as follows: first, to Fees and
reimbursable expenses of Agent then due and payable pursuant to any of the Loan
Documents; second, to interest then due and payable on Revolving Credit Advances
made to that Borrower; third, to the principal balance of Revolving Credit
Advances outstanding to that Borrower until the same has been paid in full;
fourth, to any Letter of Credit Obligations of such Borrower to provide cash
collateral therefore in the manner set forth in Annex B, until all such Letter
of Credit Obligations have been fully cash collateralized in the manner set
forth in Annex B; fifth, to interest then due and payable on the Revolving
Credit Advances outstanding to each Borrower, pro rata; sixth, to the principal
balance of the Revolving Credit Advances made to each Borrower, pro rata, until
the same has been paid in full, and last to any Letter of Credit Obligations of
each Borrower, pro rata, to provide cash collateral therefore in the manner set
forth in Annex B, until all such Letter of Credit Obligations have been fully
cash collateralized; provided, however, that so long as no Event of Default
shall have occurred and be continuing, or would result after giving effect
thereto, any amounts held as cash collateral for any Letter of Credit
Obligations shall, upon demand by Borrower Representative, be returned to the
applicable Borrower. The Revolving Loan Commitment shall not be permanently
reduced by the amount of any such prepayments.

 

(d) Application of Prepayments from Insurance and Condemnation Proceeds.
Prepayments from insurance or condemnation proceeds in accordance with Section
5.4(c) shall be applied to the Revolving Credit Advances of the Borrower that
incurred such casualties or losses (or, if such casualties or losses relate to
assets of Credit Parties other than Borrowers, of each Borrower, pro rata). The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
such prepayments. If insurance or condemnation proceeds received by a particular
Borrower exceed the outstanding principal balances of the Loans to that
Borrower, the allocation and application of those proceeds shall be determined
by Agent, subject to the approval of Requisite Lenders.

 

(e) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

 

5



--------------------------------------------------------------------------------

1.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans solely
for the Refinancing (and to pay any related transaction expenses), and for any
other lawful purpose of Borrowers’ not expressly prohibited by the terms hereof.
As of the Initial Funding Date, Disclosure Schedule (1.4) shall contain a
description of Borrowers’ sources and uses of funds as of the Initial Funding
Date, including Loans and Letter of Credit Obligations to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

 

1.5 Interest and Applicable Margins.

 

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the A/R Revolving Credit Advances (and any other Revolving Credit Advances other
than Inventory Revolving Credit Advances), the Index Rate plus the Applicable
A/R Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable A/R Revolver LIBOR
Margin per annum; and (ii) with respect to the Inventory Revolving Credit
Advances, the Index Rate plus the Applicable Inventory Revolver Index Margin per
annum or, at the election of Borrower Representative, the applicable LIBOR Rate
plus the Applicable Inventory Revolver LIBOR Margin per annum. The Applicable
Margins are as set forth in the Closing Side Letter.

 

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year (or, in the case of interest on
any Index Rate Loan, on the basis of a 365/366-day year), in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

 

(d) So long as an Event of Default has occurred and is continuing under Section
8.1(a), (h) or (i) or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder unless
Agent or Requisite Lenders elect to impose a smaller increase (the “Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.

 

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as

 

6



--------------------------------------------------------------------------------

a LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate
Loan, subject to payment of LIBOR breakage costs in accordance with Section
1.13(b) if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of such amount. Any such election must be made
by 2:00 p.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower Representative wishes to convert any Index Rate
Loan to a LIBOR Loan for a LIBOR Period designated by Borrower Representative in
such election. If no election is received with respect to a LIBOR Loan by 2:00
p.m. (New York time) on the third Business Day prior to the end of the LIBOR
Period with respect thereto (or if a Default or an Event of Default has occurred
and is continuing or if the additional conditions precedent set forth in Section
2.2 shall not have been satisfied), that LIBOR Loan shall be converted to an
Index Rate Loan at the end of its LIBOR Period. Borrower Representative must
make such election by notice to Agent in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 1.5(e).

 

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

 

1.6 Eligible Accounts. All of the Accounts owned by each Borrower and reflected
in the most recent Borrowing Base Certificate delivered by Borrower
Representative to Agent shall be “Eligible Accounts” for purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its reasonable
credit judgment. In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below and to establish new criteria, and to adjust advance rates with respect to
Eligible Accounts, in each case in its reasonable credit judgment. Eligible
Accounts shall not include any Account of any Borrower:

 

(a) that does not arise from the sale of goods or the performance of services by
such Borrower in the ordinary course of its business;

 

7



--------------------------------------------------------------------------------

(b) (i) upon which such Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which such Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;

 

(c) in the event that any defense, counterclaim, setoff or dispute is asserted
as to such Account, to the extent of such defense, counterclaim, setoff or
dispute;

 

(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

(e) with respect to which an invoice, reasonably acceptable to Agent in form and
substance, has not been sent to the applicable Account Debtor;

 

(f) that (i) is not owned by such Borrower or (ii) is subject to any Lien of any
other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders;

 

(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party;

 

(h) that arises from a sale where the payment is made pursuant to the use of a
credit card or debit card;

 

(i) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless such
Borrower has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting assignment thereof, provided, however, that with respect to any
such obligations for which Borrowers have not complied with the Federal
Assignment of Claims Act of 1940 such obligations shall not be ineligible under
this clause (i), to the extent the aggregate percentage of all such obligations
otherwise constituting Eligible Accounts is less than 20% of all Eligible
Accounts;

 

(j) that is the obligation of an Account Debtor located in a foreign country
other than Canada except to the extent (i) payment thereof is assured by a
letter of credit assigned and delivered to Agent, reasonably satisfactory to
Agent as to form, amount and issuer, or (ii) such Account is covered by credit
insurance in form, substance and amount, and by an insurer, reasonably
satisfactory to Agent;

 

8



--------------------------------------------------------------------------------

(k) to the extent such Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower or
any Subsidiary thereof but only to the extent of the potential offset;

 

(l) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

(m) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

 

(i) the Account is not paid within the earlier of: sixty (60) days following its
due date or ninety (90) days following its original invoice date;

 

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

 

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

(n) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the criteria set forth in Section 1.6(m)(i);

 

(o) as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;

 

(p) as to which any of the representations or warranties in the Loan Documents
pertaining to Accounts are untrue;

 

(q) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;

 

(r) to the extent such Account exceeds any credit limit established by Agent, in
its reasonable credit judgment; provided, that (i) if the concentration limit
under paragraph (s) of this Section 1.6 exceeds 15% of Eligible Accounts for
either Walmart or Best Buy at a time that such Account Debtor no longer has a
Qualifying Rating, (A) the concentration limit for such Account Debtor and its
Affiliates under such paragraph (s) shall be deemed to be no greater than 15%
from and after the date upon which such Account Debtor no longer has a
Qualifying Rating; (B) the Borrowers, within two Business Days following the
earlier of a request from Agent or the date upon which either Borrower has
knowledge that such Account Debtor no longer has a Qualifying Rating, shall
prepare and deliver a revised Borrowing Base Certificate (which may be on a pro
forma basis as of the last Borrowing Base Certificate unless Borrowers or Agent
elect otherwise) reflecting Borrowing Availability as if the concentration limit
under paragraph (s) of this Section 1.6 for such Account Debtor were 15%; (C) if
Borrowing Availability would be less than zero based upon subclause (i)(A) of
this proviso (the “Eligibility Shortfall”), then Borrowers

 

9



--------------------------------------------------------------------------------

shall not be entitled to request and Revolving Lenders shall not be obligated to
make any additional Advances unless and until such Eligibility Shortfall has
been repaid; and (D) Borrowers shall immediately repay 50% of the Eligibility
Shortfall and shall repay the remaining 50% of the amount of any Eligibility
Shortfall within the later of (y) the 14th Business Day following the date upon
which such Account Debtor no longer had a Qualifying Rating; or (z) the date
upon which the Borrower is required to deliver the next monthly Borrowing Base
Certificate; and (ii) as to any credit limit that is established that would
reduce the amount of credit previously available to an account debtor, such
reduced limit shall only apply prospectively to newly created Accounts involving
such account debtor and shall not eliminate availability created by Eligible
Accounts of such account debtor that already were included within the Borrowing
Base at the time of such reduction in the credit limit; provided, further, that
nothing contained in this paragraph (r) is intended to restrict Agent’s
discretion with respect to Eligible Accounts (including concentration limits of
15% or less, advance rates, reserves, and other rights of Agent with respect to
exclusions therefrom) save and except that Borrowers shall have the time
specified to cure any Eligibility Shortfall and during that time, the existence
of the Eligibility Shortfall shall not be the exclusive basis for a Default or
Event of Default or a mandatory prepayment required hereunder other than as set
forth in this paragraph (r);

 

(s) to the extent that such Account, together with all other Eligible Accounts
owing by such Account Debtor and its Affiliates (other than Best Buy (so long as
Best Buy shall have a Qualifying Rating), Wal-Mart (so long as Wal-Mart shall
have a Qualifying Rating) or the United States government or any political
subdivision thereof) as of any date of determination exceed fifteen percent
(15%) of all Eligible Accounts, or with respect to any Account owing by Best Buy
at any time when Best Buy shall have Qualifying Rating, to the extent such
Account, together will all other Eligible Accounts owing by Best Buy, as of any
date of determination exceeds (i) during the period of August 1 though January
31, fifty percent (50%) of all Eligible Accounts, and (ii) at any other time,
thirty-five percent (35%) of all Eligible Accounts, or with respect to any
Account owing by Wal-Mart at any time when Wal-Mart shall have Qualifying
Rating, to the extent such Account, together will all other Eligible Accounts
owing by Wal-Mart, as of any date of determination exceeds twenty-five percent
(25%) of all Eligible Accounts, or with respect to any Account owing by the
United States government or any political subdivision thereof, to the extent
such Account, together with all other Eligible Accounts owing by the United
States government or any political subdivision thereof, as of any date of
determination exceeds twenty percent (20%) of all Eligible Accounts; or

 

(t) that is payable in any currency other than Dollars or Canadian dollars
(provided, that in the case of currencies other than Dollars, the Borrowing Base
shall be calculated, as of any date of determination, based upon the exchange
rate (as determined by Agent in accordance with its customary procedures) then
in effect.

 

1.7 Eligible Inventory. All of the Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Agent shall be “Eligible Inventory” for purposes of this Agreement,
except any Inventory to which any of the exclusionary criteria set forth below
applies. Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Inventory from time to time in its reasonable credit judgment.
In addition, Agent reserves the right, at any time and from time to time after
the

 

10



--------------------------------------------------------------------------------

Closing Date, to adjust the criteria set forth below and to establish new
criteria and to adjust advance rates with respect to Eligible Inventory, in its
reasonable credit judgment. Eligible Inventory shall not include any Inventory
of any Borrower that:

 

(a) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and Permitted Encumbrances in
favor of landlords and bailees to the extent permitted in Section 5.9 hereof
(subject to Reserves established by Agent in accordance with Section 5.9
hereof);

 

(b) (i) is not located on premises owned, leased or rented by such Borrower and
set forth in Disclosure Schedule (3.2), or (ii) is stored at a leased location,
unless Agent has given its prior consent thereto and unless either (x) a
reasonably satisfactory landlord waiver has been delivered to Agent, or (y)
Reserves reasonably satisfactory to Agent have been established with respect
thereto or (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by Agent and Reserves
reasonably satisfactory to Agent have been established with respect thereto, or
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000;

 

(c) is placed on consignment or is in transit, except for Inventory in transit
between domestic locations of Credit Parties as to which Agent’s Liens have been
perfected at origin and destination;

 

(d) is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;

 

(e) is obsolete, slow moving (during the period of June 1 though December 1, in
excess of 6 months’ supply and, at all other times, in excess of 3 months’
supply), unsalable, shopworn, seconds, damaged or unfit for sale;

 

(f) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or refurbished replacement parts;

 

(g) consists of goods which have been returned by the buyer;

 

(h) is not of a type held for sale in the ordinary course of such Borrower’s
business;

 

(i) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders, subject to Permitted Encumbrances as set forth in clause (e)
of the definition thereof (subject to reserves satisfactory to Agent);

 

(j) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

 

11



--------------------------------------------------------------------------------

(k) consists of any costs associated with “freight-in” charges unless such
charges are the subject of Reserves;

 

(l) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

 

(m) is not covered by casualty insurance reasonably acceptable to Agent;

 

(n) does not contain or bear as the primary Trademark thereon one of the
eMachines or Gateway Trademarks included in the Collateral, except to the extent
Agent shall be satisfied, in its reasonable discretion, that the Agent has the
right to sell or otherwise dispose of such Inventory (without the necessity of
obtaining any consent or making any payment of royalties or fees other than such
royalties and fees that are the subject of Reserves); or

 

(o) is subject to any patent or trademark license requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
Agent unless the amount of unpaid royalties or fees are the subject of Reserves.

 

1.8 Cash Management Systems. On or prior to the Closing Date, Borrowers will
establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

 

1.9 Fees.

 

(a) Borrowers shall pay to GE Capital, individually, the Fees specified in the
GE Capital Fee Letter.

 

(b) As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 365/366 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
Revolving Loan outstanding during the period for which such Fee is due.

 

(c) [Intentionally omitted]

 

(d) Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.

 

1.10 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 2:00
p.m. New York time. Payments received after 2:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

 

12



--------------------------------------------------------------------------------

1.11 Application and Allocation of Payments.

 

(a) So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of Accounts received in the ordinary course of business
shall be applied to the Revolving Loan, first to any outstanding Inventory
Revolving Credit Advances until paid in full and then to any outstanding A/R
Revolving Credit Advances; (ii) payments matching specific scheduled payments
then due shall be applied to those scheduled payments; (iii) voluntary
prepayments shall be applied to the Revolving Loan, first to any outstanding
Inventory Revolving Credit Advances until paid in full and then to any
outstanding A/R Revolving Credit Advances; and (iv) mandatory prepayments shall
be applied as set forth in Sections 1.3(c) and 1.3(d). All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Commitment Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations of Borrowers as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records. In the absence of a specific determination by Agent
with respect thereto, payments shall be applied to amounts then due and payable
in the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Loans, ratably in proportion to the interest accrued as
to each Loan; (3) to principal payments on the Loans and to provide cash
collateral for Letter of Credit Obligations in the manner described in Annex B,
ratably to the aggregate, combined principal balance of the other Loans and
outstanding Letter of Credit Obligations; and (4) to all other Obligations,
including expenses of Lenders to the extent reimbursable under Section 11.3.

 

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time after giving effect to such charges. At Agent’s option
and to the extent permitted by law, any charges so made shall constitute part of
the Revolving Loan hereunder.

 

1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent demonstrable error, be
presumptive evidence of the amounts due and owing to Agent and

 

13



--------------------------------------------------------------------------------

Lenders by each Borrower; provided that any failure to so record or any error in
so recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within sixty (60) days
after the date of Borrower Representative’s receipt thereof, each and every such
accounting shall be presumptive evidence of all matters reflected therein. Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrowers. Notwithstanding any provision herein contained to the contrary,
any Lender may elect (which election may be revoked) to dispense with the
issuance of Notes to that Lender and may rely on the Loan Account as evidence of
the amount of Obligations from time to time owing to it.

 

1.13 Indemnity.

 

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise, but not including any
repayment made pursuant to Section 1.16 hereof); (ii) any Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) any Borrower shall refuse to accept any borrowing of, or shall request a
termination

 

14



--------------------------------------------------------------------------------

of, any borrowing of, conversion into or continuation of, LIBOR Loans after
Borrower Representative has given notice requesting the same in accordance
herewith; or (iv) any Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower Representative has given a notice thereof in accordance herewith,
then Borrowers shall jointly and severally indemnify and hold harmless each
Lender from and against all losses, costs and expenses resulting from or arising
from any of the foregoing. Such indemnification shall include any loss
(including loss of margin) or expense arising from the reemployment of funds
obtained by it or from fees payable to terminate deposits from which such funds
were obtained. For the purpose of calculating amounts payable to a Lender under
this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder. As
promptly as practicable under the circumstances, each Lender shall provide
Borrower Representative with its written calculation of all amounts payable
pursuant to this Section 1.13(b), and such calculation shall be binding on the
parties hereto unless Borrower Representative shall object in writing within ten
(10) Business Days of receipt thereof, specifying the basis for such objection
in detail.

 

1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees of each Credit Party and to the
Collateral, (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party; provided, however, that in the absence of
the occurrence and continuance of an Event of Default, Borrowers shall not be
obligated to reimburse Agent for the reasonable costs and expenses (in an amount
of up to $750 per day per individual examiner or auditor plus reasonable costs
and expenses) of more than three (3) audits in any twelve month period. If an
Event of Default has occurred and is continuing, each such Credit Party shall
provide such access to Agent and to each Lender at all times and without advance
notice. Furthermore, so long as any Event of Default has occurred and is
continuing, Borrowers shall use commercially reasonable efforts to provide Agent
with access to their suppliers and customers. Each Credit Party shall make
available to Agent and its counsel reasonably promptly originals or copies of
all books and records that Agent may reasonably request. Each Credit Party shall
deliver any document or instrument necessary for Agent, as it may from time to
time reasonably request, to obtain records from any service bureau or other
Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Agent will give Lenders at least five (5)
days’ prior written notice of regularly scheduled audits. Representatives of
other Lenders may accompany Agent’s representatives on regularly scheduled
audits at no charge to Borrowers.

 

15



--------------------------------------------------------------------------------

1.15 Taxes.

 

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.

 

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefore, pay Agent and each
Lender for the full amount of Taxes that any Borrower is obligated to pay
pursuant hereto (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 1.15) paid by Agent or such Lender, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.

 

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person is not exempt from United States
withholding tax under an applicable statute or tax treaty or fails to deliver a
Certificate of Exemption in advance of becoming a Lender.

 

1.16 Capital Adequacy; Increased Costs; Illegality.

 

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein.

 

16



--------------------------------------------------------------------------------

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein. Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

 

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless Borrower Representative on behalf of such Borrower,
within five (5) Business Days after the delivery of such notice and demand or
all LIBOR Loans owing to such Lenders shall convert into Index Rate Loans.

 

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b) or of any notice pursuant to Section 1.16(c), Borrower Representative
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender. So long as no Default or Event of Default has
occurred and is continuing, Borrower Representative, with the consent of Agent,
may obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent. If Borrowers obtain a Replacement Lender within ninety
(90) days following notice of their intention to do so, the Affected Lender must
promptly sell and assign its Loans and Commitments to such Replacement Lender
for an amount equal to the principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to Agent; provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased

 

17



--------------------------------------------------------------------------------

costs that it is entitled to receive under this Agreement through the date of
such sale and assignment. Notwithstanding the foregoing, Borrowers shall not
have the right to obtain a Replacement Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within 15 days following
its receipt of Borrowers’ notice of intention to replace such Affected Lender.
Furthermore, if Borrowers give a notice of intention to replace and do not so
replace such Affected Lender within ninety (90) days thereafter, Borrowers’
rights under this Section 1.16(d) in respect of the event or circumstances that
gave rise to such right shall terminate with respect to such Affected Lender and
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

 

1.17 Single Loan. All Loans to each Borrower and all of the other Obligations of
each Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral.

 

2. CONDITIONS PRECEDENT

 

2.1 Conditions to the Closing Date. No Lender shall be obligated to take,
fulfill, or perform any action hereunder on or after the Closing Date until the
following conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, or waived in writing by Agent and Requisite Lenders:

 

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D-1, each in form and substance reasonably satisfactory to
Agent.

 

(b) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs. (i)
Agent shall have received evidence satisfactory to Agent confirming that all of
the Prior Lender Obligations have been repaid in full and all Liens upon any of
the property of Borrowers or any of their Subsidiaries in favor of Prior Lender
have been terminated by Prior Lender; and (ii) all letters of credit issued or
guaranteed by Prior Lender shall have been terminated or cash collateralized in
a manner satisfactory to Agent.

 

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate signed by an
executive officer of Gateway in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required.

 

(d) Payment of Fees and Costs. Borrowers shall have reimbursed Agent for all
fees, costs and expenses of closing presented as of the Closing Date.

 

18



--------------------------------------------------------------------------------

(e) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent in its sole discretion.

 

(f) Due Diligence. Agent shall have completed its business and legal due
diligence, including background and reference checks with respect to the
Chairman, CEO, CFO and other designated senior management of Gateway agreed to
by Borrowers.

 

(g) Closing Certified Cash. The Credit Parties shall have Certified Cash of not
less than $150 million.

 

2.2 Further Conditions to Loans and Letter of Credit Obligations.
Notwithstanding any provision herein or in any Loan Document to the contrary,
the obligations of the Lenders to make any Loan or incur any Letter of Credit
Obligations shall be subject to the following (in addition to the Closing Date
having occurred):

 

(a) Further Conditions to the Initial Loans. No Lender shall be obligated to
make the initial Loan or incur initial Letter of Credit Obligations, unless and
until the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent and Requisite
Lenders (such date, if any, on which such conditions have been so satisfied or
waived, the “Initial Funding Date”):

 

(i) Loan Documents. All Loan Documents having been delivered on or before the
Initial Funding Date shall remain in full force and effect, and Agent shall have
received such further documents, instruments, agreements and legal opinions as
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including all those listed in
the Funding Checklist attached hereto as Annex D-2, each in form and substance
reasonably satisfactory to Agent.

 

(ii) Approvals. Agent shall have received (i) satisfactory evidence (or, shall,
in its reasonable discretion, continue to be satisfied with such evidence
received under Section 2.1(c), as applicable) that the Credit Parties have
obtained all required consents and approvals of all Persons including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Loan Documents and the consummation of the
Related Transactions or (ii) an officer’s certificate signed by an executive
officer of Gateway in form and substance reasonably satisfactory to Agent
affirming that no such consents or approvals are required.

 

(iii) Timing. Such Initial Funding Date shall have occurred on or before January
15, 2005 (or such later date as Agent and Requisite Lenders may approve in
writing);

 

(iv) Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the initial Revolving Credit Advance and the initial Letter of Credit
Obligations incurred and the amount of the Reserves to be established on the
Initial Funding Date shall be sufficient in value, as reasonably determined by
Agent, to provide Borrowers, collectively, with Borrowing Availability, after
giving effect to the initial Revolving Credit

 

19



--------------------------------------------------------------------------------

Advance made to each Borrower, the incurrence of any initial Letter of Credit
Obligations and the consummation of the Related Transactions (on a pro forma
basis, with trade payables being paid currently, and expenses and liabilities
being paid in the ordinary course of business) of at least $20,000,000.

 

(v) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
or before the Initial Funding Date in the respective amounts specified in
Section 1.9 (including the Fees specified in the GE Capital Fee Letter), and
shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Initial Funding Date.

 

(vi) Collateral Audit. Agent shall have conducted its customary Collateral
audit, with results reasonably satisfactory to Agent.

 

(vii) Satisfaction with Changes to Disclosure Schedules. Agent shall be
satisfied in its reasonable discretion with all updates to the Disclosure
Schedules as have been delivered to Agent on or before the Initial Funding Date.

 

(viii) Initial Certified Cash. The Credit Parties shall have Certified Cash of
not less than $150 million.

 

(ix) eMachines Activation Date. The eMachines Activation Date shall have
occurred.

 

(b) Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:

 

(i) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement and Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as LIBOR Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;

 

(ii) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Agent or Requisite Lenders shall have determined not to
make any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation as a result of that Default or Event of Default; and

 

(iii) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), (i) the outstanding principal amount of the Revolving Loan
would exceed the lesser of the Aggregate Borrowing Base and the Maximum Amount,
(ii) the outstanding principal amount of aggregate A/R Revolving Credit Advances
would exceed the Aggregate A/R Borrowing Base, or (iii) the outstanding
principal amount of aggregate Inventory Revolving Credit Advances would exceed
the lesser of $25,000,000 and the Aggregate Inventory Borrowing Base.

 

20



--------------------------------------------------------------------------------

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

 

3. REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement (it being understood, that, for purposes of any
representation and warranty expressly made as of the Initial Funding Date with
reference to, or qualified by, a Disclosure Schedule, such reference shall
include such updated version, if any, of such Disclosure Schedule as may be made
effective (including by consent of Agent and Requisite Lenders) pursuant to
Section 5.6 on or before the Initial Funding Date).

 

3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

3.2 Executive Offices, Collateral Locations, FEIN. As of each of the Closing
Date and the Initial Funding Date, each Credit Party’s name as it appears in
official filings in its state of incorporation or organization, state of
incorporation or organization, organization type, organization number, if any,
issued by its state incorporation or organization, and the current

 

21



--------------------------------------------------------------------------------

location of each Credit Party’s chief executive office and the warehouses and
premises at which any Collateral is located are set forth in Disclosure Schedule
(3.2), none of such locations has changed within the four (4) months preceding
the Closing Date and each Credit Party has only one state of incorporation or
organization. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number of each Credit Party.

 

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound (other
than the Prior Lender Obligations); (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Agent, on behalf of itself and Lenders, pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, except those referred to in Section 2.1(c), all
of which will have been duly obtained, made or complied with prior to the
Closing Date. Each of the Loan Documents shall be duly executed and delivered by
each Credit Party that is a party thereto and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms.

 

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Borrowers and their respective Subsidiaries that
are referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

 

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the date hereof:

 

(i) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2003 and the related statements of income and cash flows of
Borrowers and their Subsidiaries for the Fiscal Year then ended, certified by
PricewaterhouseCoopers LLP.

 

(ii) The unaudited balance sheet(s) at June 30, 2004 and the related
consolidated statement(s) of income and cash flows of Borrowers and their
Subsidiaries for the two Fiscal Quarters then ended.

 

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule (3.4(b)) was prepared by Borrowers giving pro forma effect
to the Related Transactions, was based on the unaudited consolidated and
consolidating balance sheets

 

22



--------------------------------------------------------------------------------

of Borrowers and their Subsidiaries dated June 30, 2004, and was prepared in
accordance with GAAP (to the extent applicable), with only such adjustments
thereto as would be required in accordance with GAAP.

 

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrowers in light
of the past operations of their businesses, but including reasonably estimated
future payments of known contingent liabilities, and reflect projections on a
quarterly basis for the 2004 and 2005 Fiscal Years and on an annual basis for
all periods thereafter through 2007. The Projections are based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrowers believe to be reasonable and fair in light of current
conditions and current facts known to Borrowers and, as of the Closing Date,
reflect Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers for the period set forth therein. The Projections are
not a guaranty of future performance, and actual results may differ from the
Projections.

 

3.5 Material Adverse Effect. Between June 30, 2004 and the Closing Date (and
between June 30, 2004 and the Initial Funding Date): (a) there has not been any
material increase in contingent or noncontingent liabilities, liabilities for
Charges, or obligations with respect to long-term leases or unusual forward or
long-term commitments, in each case of the Borrowers considered as a whole, (b)
there has not been any material decrease in the assets of the Borrowers
considered as a whole, (c) no contract, lease or other agreement or instrument
has been entered into by any Borrower or has become binding upon any Borrower’s
assets and no law or regulation applicable to any Borrower has been adopted that
has had or could reasonably be expected to have a Material Adverse Effect, (d)
no Credit Party is in default and to the best of Borrowers’ knowledge no third
party is in default under any material contract, lease or other agreement or
instrument, that alone or in the aggregate could reasonably be expected to have
a Material Adverse Effect. Since June 30, 2004, no event has occurred, that
alone or together with other events, has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

3.6 Ownership of Collateral; Liens. Each Credit Party owns good and marketable
title to all of its Collateral. As of each of the Closing Date and the Initial
Funding Date, none of the Collateral is subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances.

 

3.7 Labor Matters. Except as set forth on Disclosure Schedule 3.7, as of each of
the Closing Date and the Initial Funding Date, (a) no strikes or other material
labor disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party; (d) no Credit Party
is a party to or bound by any collective bargaining agreement, management
agreement, consulting agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement (and true and complete copies of any agreements
described on Disclosure Schedule (3.7) have been delivered to Agent); (e) there
is no

 

23



--------------------------------------------------------------------------------

organizing activity involving any Credit Party pending or, to any Credit Party’s
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.

 

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of each of the Closing Date
and the Initial Funding Date, no Credit Party has any Subsidiaries, is engaged
in any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All of the issued and outstanding Stock of each Credit Party
is owned by each of the Stockholders and in the amounts set forth in Disclosure
Schedule (3.8). Except as set forth in Disclosure Schedule (3.8), as of each of
the Closing Date and the Initial Funding Date, there are no outstanding rights
to purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of each of the Closing Date and the Initial Funding Date is
permitted under Section 6.3, and all outstanding Funded Debt of each Credit
Party as of each of the Closing Date and the Initial Funding Date (except for
the Obligations) is described in Disclosure Schedule (6.3).

 

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission binding on any Borrower.

 

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

 

24



--------------------------------------------------------------------------------

3.11 Taxes. Except as described in Disclosure Schedule (3.11), all Federal and
other material tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by any Credit Party
have been filed with the appropriate Governmental Authority, and all Charges
have been paid prior to the date on which any fine, penalty, interest or late
charge may be added thereto for nonpayment thereof excluding Charges or other
amounts being contested in accordance with Section 5.2(b) and unless the failure
to so file or pay would not reasonably be expected to result in fines, penalties
or interest in excess of $5,000,000 in the aggregate. Proper and accurate
amounts have been withheld by each Credit Party from its respective employees
for all periods in full and complete compliance with all applicable federal,
state, local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities. Disclosure Schedule (3.11) sets forth as of
each of the Closing Date and the Initial Funding Date those taxable years for
which any Credit Party’s tax returns are currently being audited by the IRS or
any other applicable Governmental Authority, and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding.
Except as described in Disclosure Schedule (3.11), as of each of the Closing
Date and the Initial Funding Date, no Credit Party has executed or filed with
the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties and their respective
predecessors are liable for any Charges: (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s knowledge, as a
transferee. As of each the Closing Date and the Initial Funding Date, no Credit
Party has agreed or been requested to make any adjustment under IRC Section
481(a), by reason of a change in accounting method or otherwise, which would
reasonably be expected to have a Material Adverse Effect.

 

3.12 ERISA.

 

(a) Disclosure Schedule (3.12) lists, as of each of the Closing Date and the
Initial Funding Date, (i) all ERISA Affiliates and (ii) all Plans and separately
identifies all Pension Plans, including Title IV Plans, Multiemployer Plans, and
all Retiree Welfare Plans. Copies of all such listed Plans have been delivered
to Agent. Except with respect to Multiemployer Plans, each Qualified Plan has
been determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan, that would subject any Credit
Party to a material tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the IRC.

 

25



--------------------------------------------------------------------------------

(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).

 

3.13 No Litigation. Except as set forth in Disclosure Schedule (3.13), no
action, claim, lawsuit, demand, investigation or proceeding is now pending or,
to the knowledge of any Credit Party, threatened against any Credit Party,
before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges any Credit Party’s
right or power to enter into or perform any of its obligations under the Loan
Documents to which it is a party, or the validity or enforceability of any Loan
Document or any action taken thereunder, or (b) that has a reasonable risk of
being determined adversely to any Credit Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Disclosure Schedule (3.13), as of each of the Closing Date and the Initial
Funding Date there is no Litigation pending or, to any Credit Party’s knowledge,
threatened, that seeks damages in excess of $5,000,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.

 

3.14 Brokers. Except as set forth on Disclosure Schedule 3.14, no broker or
finder brought about the obtaining, making or closing of the Loans or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

3.15 Intellectual Property. As of each of the Closing Date and the Initial
Funding Date, each Credit Party owns or has rights to use all Intellectual
Property necessary to continue to conduct its business as now conducted by it or
presently proposed to be conducted by it, and each Patent, Trademark, registered
Copyright and License is listed, together with application or registration
numbers, as applicable, in Disclosure Schedule (3.15). Each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person which could reasonably be expected
to have a Material Adverse Effect. Except as set forth in Disclosure Schedule
(3.15), no Credit Party is aware of any material infringement claim by any other
Person with respect to any Intellectual Property.

 

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a

 

26



--------------------------------------------------------------------------------

material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein. Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of itself and Lenders, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.

 

3.17 Environmental Matters.

 

(a) Except as set forth in Disclosure Schedule (3.17), as of each of the Closing
Date and the Initial Funding Date, to their knowledge: (i) the Credit Parties
are and have been in compliance with all Environmental Laws, except for such
noncompliance that would not result in Environmental Liabilities which could
reasonably be expected to exceed $1,000,000; (ii) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed
$1,000,000, and all such Environmental Permits are valid, uncontested and in
good standing; (iii) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party which could reasonably be expected to exceed $1,000,000; (iv) there
is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $1,000,000 or injunctive relief against,
or that alleges criminal misconduct by, any Credit Party; and (v) no notice has
been received by any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes, and
to the knowledge of the Credit Parties, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes.

 

(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of such Credit Party’s real estate or
any Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
real estate or compliance with Environmental Laws or Environmental Permits.

 

3.18 Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of each of the Closing Date and the Initial Funding Date,
for current occurrences by each Credit Party, as well as a brief description
thereof.

 

27



--------------------------------------------------------------------------------

3.19 Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit, commodities, investment or other accounts as of each of the Closing
Date and the Initial Funding Date, including any Disbursement Accounts, and such
Schedule correctly identifies the name, address and telephone number of each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

 

3.20 [intentionally omitted].

 

3.21 Trade Relations. As of each of the Closing Date and the Initial Funding
Date, there exists no actual or, to the knowledge of any Credit Party,
threatened termination or cancellation of, or any material adverse modification
or change in the business relationship of any Credit Party with any supplier
essential to its operations.

 

3.22 Bonding; Licenses. Except as set forth on Disclosure Schedule (3.22), as of
each of the Closing Date and the Initial Funding Date, no Credit Party is a
party to or bound by any material surety bond agreement or material bonding
requirement with respect to products or services sold by it or any trademark or
patent license agreement with respect to products sold by it.

 

3.23 Solvency. Both before and after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Initial Funding Date or such
other date as Loans and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of Borrower Representative; (c) the Refinancing and the
consummation of the other Related Transactions; and (d) the payment and accrual
of all transaction costs in connection with the foregoing, the Credit Parties,
taken as a whole, are and will be Solvent.

 

4. FINANCIAL STATEMENTS AND INFORMATION

 

4.1 Reports and Notices.

 

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

 

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(b)) and other reports at
the times, to the Persons and in the manner set forth in Annex F including all
certifications required with respect to Certified Cash balances, the Cash
Activation Date and the Cash Flow Activation Date.

 

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, following reasonable notice to Gateway, to communicate
directly with

 

28



--------------------------------------------------------------------------------

its independent certified public accountants, including Deloitte & Touche USA
LLP, and authorizes and shall instruct those accountants to communicate to Agent
any and all financial statements and supporting financial documentation relating
to any Credit Party with respect to the business, results of operations and
financial condition of any Credit Party.

 

5. AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

 

5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and its material rights and franchises;
continue to conduct its business substantially as now conducted, anticipated to
be conducted, or as otherwise permitted hereunder; at all times maintain,
preserve and protect all of its assets and properties necessary to the conduct
of its business, and keep the same in good repair, working order and condition
in all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices.

 

5.2 Payment of Charges.

 

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees in possession of any
Collateral, in each case, before any thereof shall become past due, except in
the case of clauses (ii) and (iii) where the failure to pay or discharge such
Charges would not result in aggregate liabilities in excess of $5,000,000.

 

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.

 

29



--------------------------------------------------------------------------------

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

 

5.4 Insurance; Damage to or Destruction of Collateral.

 

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or may obtain and maintain other policies of insurance in form
and amounts and with insurers reasonably acceptable to Agent. All policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) that relate to coverage involving the Collateral shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days (or, if such 30
day period is not generally available, such lesser maximum period as is
available in the market generally) prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above, or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable. Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to have waived any Default or Event of Default arising
from any Credit Party’s failure to maintain such insurance or pay any premiums
therefor. All sums so disbursed, including reasonable attorneys’ fees, court
costs and other charges related thereto, shall be payable on demand by Borrowers
to Agent and shall be additional Obligations hereunder secured by the
Collateral.

 

(b) Agent reserves the right at any time upon any change in any Credit Party’s
risk profile (including any change in the product mix maintained by any Credit
Party or any laws affecting the potential liability of such Credit Party) to
require additional forms and limits of insurance to, in Agent’s reasonable
opinion, adequately protect both Agent’s and Lenders’ interests in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage customary for its industry. If reasonably
requested by Agent, each Credit Party shall deliver to Agent from time to time a
report of a reputable insurance broker, reasonably satisfactory to Agent, with
respect to its insurance policies.

 

(c) Each Credit Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured.
Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing, as such Credit Party’s true and
lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under all policies of insurance relating to coverage of the
Collateral, endorsing the name of such Credit Party on any check or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance. Agent
shall have no duty to exercise any rights or powers granted to it pursuant to
the foregoing power-of-attorney. Borrower Representative shall promptly notify
Agent of any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more,

 

30



--------------------------------------------------------------------------------

whether or not covered by insurance. After deducting from such proceeds (i) the
expenses incurred by Agent in the collection or handling thereof, and (ii)
amounts required to be paid to creditors (other than Lenders) having Permitted
Encumbrances, Agent may, at its option, apply such proceeds to the reduction of
the Obligations in accordance with Section 1.3(d). Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect, Agent shall permit the
applicable Credit Party to replace, restore, repair or rebuild the property.

 

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year and
will not be made prior to January 1, 2006 absent the occurrence and continuance
of an Event of Default) or at Credit Parties’ election from time to time, the
Credit Parties shall supplement each Disclosure Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
hereafter arising that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in such Disclosure
Schedule or as an exception to such representation or that is necessary to
correct any information in such Disclosure Schedule or representation which has
been rendered inaccurate thereby (and, in the case of any supplements to any
Disclosure Schedule, such Disclosure Schedule shall be appropriately marked to
show the changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall amend, supplement or otherwise
modify any Disclosure Schedule or representation, or be deemed a waiver of any
Default or Event of Default resulting from the matters disclosed therein, except
as consented to by Agent and Requisite Lenders in writing, and (b) no supplement
shall be required or permitted as to representations and warranties that
expressly relate only to the Closing Date and/or the Initial Funding Date
(except as set forth in the introduction to Section 3 hereof for purposes of
representations and warranties made as of the Initial Funding Date).

 

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person to the extent such infringement or interference would
reasonably be expected to result in a Material Adverse Effect.

 

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its real
estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to comply with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its real
estate in all material respects; (c) notify Agent promptly after such Credit
Party becomes aware of any violation of Environmental Laws

 

31



--------------------------------------------------------------------------------

or Environmental Permits or any Release on, at, in, under, above, to, from or
about any real estate that is reasonably likely to result in Environmental
Liabilities in excess of $1,000,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Credit Party in connection with any such violation or Release
or any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Environmental Liabilities in
excess of $1,000,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its real estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) if Borrowers shall have not timely performed such environmental audits,
permit Agent or its representatives to have access to all real estate for the
purpose of conducting such environmental audits and testing as Agent reasonably
deems appropriate, including subsurface sampling of soil and groundwater.
Borrowers shall reimburse Agent for the costs of such audits and tests and the
same will constitute a part of the Obligations secured hereunder.

 

5.9 Landlords’ Agreements. With respect to any warehouse, processor or converter
facility or other location where any material amount of Collateral is stored or
located, if Agent has not received a landlord or mortgagee agreement or bailee
letter, any Borrower’s Eligible Inventory at that location shall, in Agent’s
discretion, be excluded from the Borrowing Base or be subject to such Reserves
as may be established by Agent in its reasonable credit judgment. Each Credit
Party shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or public warehouse
where any Collateral is or may be located if a failure to so pay or perform such
obligations could reasonably be expected to result in a Material Adverse Effect.

 

5.10 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.

 

5.11 Cash. The Credit Parties shall at all times maintain, or cause to be
maintained, Certified Cash in an amount of not less than $150,000,000.

 

5.12 Qualified Cash. Borrowers shall deposit all net cash proceeds of Collateral
as Qualified Cash in a Qualified Cash Account subject to the right of Borrowers
to withdraw such cash proceeds except during a Qualified Cash Activation Period.
During any

 

32



--------------------------------------------------------------------------------

Qualified Cash Activation Period, Agent may exercise all rights under the
applicable control agreements relating to any Qualified Cash, including the
right to deliver applicable control exercise notices to each applicable bank and
securities intermediary and cause all such Qualified Cash to be forwarded
immediately to the Collection Account through daily sweeps (or as otherwise
directed by Agent).

 

6. NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

6.1 Mergers, Subsidiaries, Etc. During any Additional Covenant Activation
Period, unless the Borrowers are in compliance with Section 5.11 both before and
after giving effect to any proposed transaction, no Credit Party shall directly
or indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary; provided, that the foregoing shall not prevent (i) the formation of
a transitory merger Subsidiary formed solely to consummate a Permitted
Acquisition that is a Stock Acquisition, (ii) the formation of a Subsidiary
formed solely to consummate a Permitted Acquisition that is an Asset
Acquisition, or (iii) the formation of a Subsidiary with respect to which the
Borrowers have made a determination that such Subsidiary is to become a Credit
Party; or (b) merge with, consolidate with, acquire all or substantially all of
the assets or Stock of, or otherwise combine with or acquire, any Person except
that, so long as (i) the Borrowers are in compliance with Section 5.11 both
before and after giving effect to any proposed transaction, the foregoing shall
not prevent the consummation of a Permitted Acquisition or the making of an
Investment permitted under Section 6.2 hereof, and (ii) no Default or Event of
Default has occurred and is continuing or would result therefrom (A) any
Borrower may merge with another Borrower, (B) any Guarantor may merge with any
other Guarantor or with a Borrower, (C) any Subsidiary that is not a Credit
Party may merge with any other Subsidiary that is not a Credit Party, and (D)
any Subsidiary that is not a Credit Party may merge with a Borrower or a
Guarantor with the prior written consent of Agent, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, in no event shall any
Credit Party form any Subsidiary or consummate any merger, consolidation, or
acquisition of all or substantially all of the Stock of, or other combination or
acquisition of, any Person, unless (1) for any such merger or combination
including the Borrower Representative, the Borrower Representative is the
survivor thereof, (2) for any such merger or combination including any other
Borrower (but not including the Borrower Representative), a Borrower is the
survivor thereof, (3) for any such merger or combination not including a
Borrower, the resulting entity is or becomes a Credit Party in connection
therewith, (4) any such Person acquired, or Subsidiary formed (other than (x) a
transitory merger Subsidiary to be dissolved upon completion of the applicable
merger, or (y) a Subsidiary that is not required to be a Credit Party pursuant
to Section 6.10 hereof), by any Credit Party, effective upon such acquisition or
formation, becomes a Credit Party. With respect to any such Subsidiary or Person
becoming a Credit Party hereunder, Borrowers shall have provided written notice
thereof to Agent, and such Subsidiary or other Person shall have executed and
delivered a joinder to the Guaranty and Security Agreement in order to make such
Subsidiary or other Person a party thereto, together with any and all financing
statements and other documentation reasonably requested by Agent in order to
cause such cause Subsidiary to be obligated with respect to the Obligations and
to include the assets of

 

33



--------------------------------------------------------------------------------

such Subsidiary that would constitute Collateral within the perfected Liens with
respect to the Collateral hypothecated under the Loan Documents. Any such
acquisition by any Credit Party of the Stock or assets of, or merger with or
into, any Person other than a Credit Party, or formation of any Subsidiary not
becoming a Credit Party in connection therewith, in each case to the extent
during an Additional Covenant Activation Period, shall (without duplication of
reductions pursuant to other provisions of this Agreement) reduce the Permitted
Acquisition/Investment Amount (such reduction, in the case of any Permitted
Acquisition, limited to the Excess Negative EBITDA of the acquired Person or
assets).

 

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, during any Additional Covenant Activation Period, no Credit
Party shall make or permit to exist any investment in, or make, accrue or permit
to exist loans or advances of money to, any Person, through the direct or
indirect lending of money, holding of securities or otherwise (each, an
“Investment”) unless the Investment Conditions have been met both before and
after giving effect to the Investment, except that: (a) Borrowers may hold
Investments constituting notes payable, or stock or other securities issued by
Account Debtors to any Borrower pursuant to negotiated agreements with respect
to settlement of such Account Debtor’s Accounts in the ordinary course of
business consistent with past practices; (b) each Credit Party may maintain (but
not renew or extend after expiration of any applicable term, or otherwise
increase the amount of) any Investment made at a time that was not an Additional
Covenant Activation Period; (c) Borrowers may invest the Qualified Cash in the
Qualified Cash Accounts (i) as of the Closing Date in the kinds and types of
investments that they are then so invested, and (ii) thereafter, as to any new
investments made after the Closing Date in other kinds and types of investments
as are in conformity with Gateway’s investment policies previously adopted by
its board of directors so long as Agent’s Liens remain perfected therein, (d)
Borrowers may invest the their cash and cash equivalents (other than Qualified
Cash in the Qualified Cash Accounts) (i) as of the Closing Date in the kinds and
types of investments that they are then so invested, and (ii) thereafter, as to
any new investments made after the Closing Date in other kinds and types of
investments as are in conformity with Gateway’s investment policies previously
adopted by its board of directors, (e) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, any Credit Party may
make investments in, and loans and advances to, any other Credit Party, (f)
Borrowers may make Permitted Acquisitions, and (g) so long as the Investment
Conditions are met in connection therewith, Borrowers may make other
Investments. Transactions under Section 6.2(f) and Section 6.2(g), in each case
made during any Additional Covenant Activation Period, shall reduce (without
duplication of reductions pursuant to other provisions of this Agreement) the
Permitted Acquisition/Investment Amount (such reduction, with respect to any
Permitted Acquisition, limited to the Excess Negative EBITDA of the acquired
Person or assets).

 

6.3 Indebtedness.

 

(a) No Credit Party shall create, incur or assume any Indebtedness, except
(without duplication) (i) existing Indebtedness described in Disclosure Schedule
(6.3); (ii) Indebtedness created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures or other
capital assets acquired by any Credit Party in the ordinary course of business,
and Permitted Refinancings thereof; (iii) the Loans and the other Obligations;

 

34



--------------------------------------------------------------------------------

(iv) so long as no Default or Event of Default has occurred and is continuing at
the time of the initial issuance thereof, unsecured Subordinated Debt and
Permitted Refinancings thereof; (v) so long as no Default or Event of Default
has occurred and is continuing at the time of the initial issuance thereof,
unsecured Senior Note Debt and Permitted Refinancings thereof; (vi) so long as
no Default or Event of Default has occurred and is continuing at the time of
incurrence thereof, unsecured Funded Debt incurred after the Closing Date (other
than the Senior Note Debt), provided, that in no event shall the aggregate
principal amount of all such Funded Debt (under this clause (vi)), (x) during
any period up to and including June 30, 2005, at any time exceed the Maximum
Additional Debt Amount in effect at such time, and (y) during any period after
June 30, 2005, when aggregated with the principal amount of all Other L/C Debt
in excess of $50,000,000, if any, at any time exceed the Maximum Additional Debt
Amount in effect at such time; (vii) so long as no Default or Event of Default
has occurred and is continuing at the time of incurrence thereof, Other L/C Debt
(including any such Indebtedness described in Disclosure Schedule (6.3)) in an
aggregate outstanding principal amount at all times not in excess $75,000,000,
provided, that for all periods after June 30, 2005, in no event shall the
aggregate principal amount of such Other L/C Debt in excess of $50,000,000 (if
any), when aggregated with the principal amount of all Funded Debt under clause
(vi) above, at any time exceed the Maximum Additional Debt Amount in effect at
such time; and (viii) unsecured Indebtedness (other than Funded Debt) incurred
in the ordinary course of the Credit Parties’ business.

 

(b) During any Additional Covenant Activation Period, no Credit Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Funded Debt prior to its scheduled due date, other than (i) the Obligations;
(ii) payments on Indebtedness permitted by Section 6.3(a)(ii) if the asset
securing such Indebtedness has been sold or otherwise disposed of, limited to
the net proceeds of such sale or disposition, and additional amounts in excess
thereof to the extent not in excess of the then remaining Permitted
Acquisition/Investment Amount (for the applicable Investment Amount Measurement
Period ending on and including the date of such payment), (iii) Permitted
Refinancings permitted by Section 6.3(a) in accordance with Section 6.3(a); (iv)
any payment, purchase, redemption, defeasance or prepayment made solely in
Gateway Stock (other than Gateway’s Series A Preferred Stock or Series C
Preferred Stock); (v) Other L/C Debt permitted by Section 6.3(a)(vii), or (vi)
payments with respect to Funded Debt permitted under Section 6.3(a)(vi) in an
amount not in excess of the then remaining Permitted Acquisition/Investment
Amount (for the applicable Investment Amount Measurement Period ending on and
including the date of such payment).

 

(c) During any Additional Covenant Activation Period, any cash payment (other
than payments of regularly scheduled interest and Permitted Refinancings
permitted by Section 6.3(a) in accordance with Section 6.3(a)) on or with
respect to (i) the Senior Note Debt, (ii) any Funded Debt (permitted under
Section 6.3(a)(vi)) prior to its scheduled maturity, or (iii) payments with
respect to any Funded Debt permitted by Section 6.3(a)(ii) prior to its
scheduled maturity in an amount in excess of the applicable net sale or
disposition proceeds, in each case shall reduce (without duplication of
reductions pursuant to other provisions of this Agreement) the Permitted
Acquisition/Investment Amount.

 

35



--------------------------------------------------------------------------------

6.4 Employee Loans and Affiliate Transactions.

 

(a) During any Additional Covenant Activation Period, unless the Investment
Conditions have been met both before and after giving effect to a transaction,
no Credit Party shall enter into or be a party to any transaction with any
Affiliate thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Credit Party’s business and upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of such Credit Party. In addition, during any Additional Covenant Activation
Period, the terms of these transactions must be disclosed in advance to Agent
and Lenders.

 

(b) During any Additional Covenant Activation Period, no Credit Party shall
enter into any lending or borrowing transaction with any employees of any Credit
Party, except (i) loans to its respective employees in the ordinary course of
business consistent with past practices for travel and entertainment expenses,
relocation costs, pension plan advances, and similar purposes and (ii) stock
option financing provided that the Investment Conditions are met both before and
after giving effect to such financing. Transactions completed under this Section
6.4(b) during any Additional Covenant Activation Period (other than travel and
entertainment expense advances or relocation costs) shall reduce the Permitted
Acquisition/Investment Amount (without duplication of reductions pursuant to
other provisions of this Agreement).

 

6.5 Capital Structure and Business. No Credit Party shall amend its charter or
bylaws in a manner that would materially adversely affect the rights or remedies
of Agent or Lenders under the Loan Documents or such Credit Party’s duty or
ability to repay the Obligations. No Credit Party shall engage in any business
other than the businesses currently engaged in by it, anticipated to be
conducted, or businesses reasonably related thereto, and other business so long
as such other businesses do not constitute, individually or in the aggregate, a
material portion of the Borrowers’ business, taken as a whole.

 

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, or assume any
Guaranteed Indebtedness unless such Guaranteed Indebtedness would be permitted
to be incurred directly by such Credit Party pursuant to Section 6.3.

 

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to any of the Collateral (whether now owned or hereafter
acquired) except for (a) Permitted Encumbrances; and (b) Liens in existence on
the date hereof and summarized on Disclosure Schedule (6.7) securing the
Indebtedness described on Disclosure Schedule (6.3) and Permitted Refinancings
thereof, including extensions or renewals of any such Liens; provided that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property. No Credit Party shall create, incur,
assume or permit to exist any Lien on or with respect to the Gateway or
eMachines Trademarks, unless such Lien is expressly made junior, subordinate and
subject to the Liens in favor of the Agent and is the subject of an
intercreditor agreement in form and substance satisfactory to Agent.

 

6.8 Sale of Collateral and Intellectual Property. No Credit Party shall sell,
transfer, convey, assign, license or otherwise dispose of any interest in
Collateral, other than the sale of Inventory in the ordinary course of business
or the sale of Accounts other than Eligible Accounts in the ordinary of
business. No Credit Party shall sell, transfer, convey, assign, license or
otherwise dispose of any interest in the Gateway or eMachines Trademarks (other
than as a

 

36



--------------------------------------------------------------------------------

result of a merger transaction permitted by Section 6.1 hereof as to which
Agent’s security interest therein shall remain perfected or, in the case of
licenses, nonexclusive licenses entered into in the ordinary course of
Borrowers’ business on arms length terms) unless such sale, transfer,
conveyance, assignment, license or disposition is expressly made junior,
subordinate and subject to the Security Agreement.

 

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess of $2,500,000 in the aggregate.

 

6.10 Subsidiaries Other Than Credit Parties. The Credit Parties shall not
permit, at any time, the aggregate gross assets (whether real or personal, or
tangible or intangible, in each case based on the highest of cost, book value
and fair market value, and without adjustment for any liabilities) of all
Subsidiaries that are not then Credit Parties to be in excess of $50,000,000,
and Borrower Representative shall from time to time to designate Subsidiaries
(that are not then Credit Parties) to become Credit Parties hereunder to the
extent required to cause the Credit Parties to at all times be in compliance
with the foregoing. With respect to any such Subsidiary becoming a Credit Party
hereunder, Borrowers shall have provided written notice thereof to Agent, and
such Subsidiary shall have executed and delivered a joinder to the Guaranty and
Security Agreement in order to make such Subsidiary a party thereto, together
with any and all financing statements and other documentation reasonably
requested by Agent in order to cause such cause Subsidiary to be obligated with
respect to the Obligations and to include the assets of such Subsidiary that
would constitute Collateral within the perfected Liens with respect to the
Collateral hypothecated under the Loan Documents.

 

6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its real
estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
its real estate or any of the Collateral, other than such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

 

6.12 [Intentionally Omitted.]

 

6.13 Restricted Payments. During the Additional Covenant Activation Period, no
Credit Party shall make any Restricted Payment, except (a) dividends and
distributions by Subsidiaries of any Borrower paid to such Borrower, (b)
employee loans permitted under Section 6.4(b), (c) so long as no Event of
Default shall have occurred and is continuing, dividends and distributions by
Gateway to its stockholders (other than Permitted Preferred Stock
Payments/Repurchases), (d) regularly scheduled payments of interest with respect
to Subordinated Debt, and (e) Permitted Preferred Stock Payments/Repurchases;
provided, that the Investment Conditions are met after giving effect to any
transaction permitted under this Section 6.13. Transactions completed during any
Additional Covenant Activation Period under Section 6.13(b) (other than travel
and entertainment expense advances or relocation costs), (c), or (e) shall
reduce the Permitted Acquisition/Investment Amount (without duplication of
reductions pursuant to other provisions of this Agreement).

 

37



--------------------------------------------------------------------------------

6.14 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least ten (10) days prior written notice
to Agent and provided that such Borrower shall have taken such actions and
executed such documents as Agent reasonably requests in connection therewith to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, and provided further that, any change to such Borrower’s
jurisdiction of incorporation or organization, such new jurisdiction shall be
located in the United States. No Credit Party shall change its Fiscal Year
without giving Agent at least thirty (30) days prior written notice thereof.

 

6.15 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.

 

7. TERM

 

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

 

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of Section
11, the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date.

 

38



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

 

(a) Any Borrower (i) fails to make any payment of principal of the Loans or any
of the other Obligations when due and payable (including, without limitation,
pursuant to Section 1.3(b)(i)), or (ii) fails to make any payment of interest
on, or Fees owing in respect of, the Loans or any of the other Obligations
within ten (10) days of the date when due and payable, or (ii) fails to pay or
reimburse Agent or Lenders for any expense reimbursable hereunder or under any
other Loan Document within ten (10) days following Agent’s demand for such
reimbursement or payment of expenses.

 

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.11 or 6, or any of the provisions set
forth in Annex C.

 

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for five (5) Business Days or
more.

 

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more after the
earlier of (i) such Borrower’s actual knowledge thereof or (ii) such Borrower’s
receipt of notice thereof from Agent.

 

(e) (i) a default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach is not waived and
such default or breach involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of any Credit Party in excess of $15,000,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements); or (ii) an
event, condition or circumstance occurs that causes, or permits any holder of
Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness or
Guaranteed Indebtedness or a portion thereof in excess of $15,000,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, or the holder of such Indebtedness or Guaranteed
Indebtedness or such trustee has the right to demand cash collateral in respect
of such Indebtedness or Guaranteed Indebtedness, in each case, regardless of
whether such right is exercised, by such holder or trustee; or, (iii) there
shall occur any event or circumstance resulting in an obligation of any Credit
Party, or the right of holders of Senior Note Debt (or any portion thereof), to
accelerate, put, or convert for cash or to require any Credit Party to prepay,
redeem or repurchase all or any portion of the Senior Note Debt prior to the
regularly scheduled maturity thereof, unless such right is payable solely in
Gateway Stock (other than Gateway’s Series A Preferred Stock or Series C
Preferred Stock).

 

39



--------------------------------------------------------------------------------

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any material respect (other than (i) errors understating the
Borrowing Base and (ii) errors occurring when Borrowing Availability continues
to exceed $10,000,000 after giving effect to the correction of such errors), or
any representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

 

(g) Assets of any Credit Party with a fair market value of $5,000,000 or more
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.

 

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.

 

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

 

(j) A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties (which judgments are not covered by insurance policies as to
which liability has been accepted by the insurance carrier), and the same are
not, within thirty (30) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.

 

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

 

40



--------------------------------------------------------------------------------

(l) Any Change of Control occurs.

 

(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at facilities
of Borrowers generating more than 25% of Borrowers’ consolidated revenues for
the Fiscal Year preceding such event and such cessation or curtailment, to the
extent not commenced at other facilities of or on behalf of Borrowers, continues
for more than thirty (30) days.

 

8.2 Remedies.

 

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Revolving Loan facility with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations, whereupon any additional
Advances and additional Letter of Credit Obligations shall be made or incurred
in Agent’s sole discretion (or in the sole discretion of the Requisite Lenders,
if such suspension occurred at their direction) so long as such Event of Default
is continuing. If any Event of Default has occurred and is continuing, Agent may
(and at the written request of Requisite Lenders shall), without notice except
as otherwise expressly provided herein, increase the rate of interest applicable
to the Loans and the Letter of Credit Fees to the Default Rate.

 

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Revolving Loan facility with respect to further Advances or the
incurrence of further Letter of Credit Obligations; (ii) reduce the Revolving
Loan Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

 

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

41



--------------------------------------------------------------------------------

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

9.1 Assignment and Participations.

 

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, Loans, Letter of Credit Obligations and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) so
long as no Default or Event of Default shall have occurred and is continuing,
after giving effect to any such partial assignment, the assignee Lender shall
have Commitments in an amount at least equal to $30,000,000 and the assigning
Lender shall have retained Commitments in an amount at least equal to
$30,000,000; (iv) include a payment to Agent of an assignment fee of $3,500; and
(v) so long as no Event of Default has occurred and is continuing, require the
consent of Borrower Representative, which shall not be unreasonably withheld or
delayed. In the case of an assignment by a Lender under this Section 9.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this Section
9.1(a), any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.

 

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such

 

42



--------------------------------------------------------------------------------

holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Collateral (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each Borrower
acknowledges and agrees that a participation shall give rise to a direct
obligation of Borrowers to the participant (in each case subject to the terms
and conditions in such Sections applicable to the Lenders) and the participant
shall be considered to be a “Lender”. Except as set forth in the preceding
sentence no Borrower or Credit Party shall have any obligation or duty to any
participant. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.

 

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

 

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy, in all material respects of all
descriptions of the Credit Parties and their respective affairs contained in any
selling materials provided by them and all other information provided by them
and included in such materials, except that any Projections delivered by
Borrowers shall only be certified by Borrowers as having been prepared by
Borrowers in compliance with the representations contained in Section 3.4(c).

 

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

 

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided

 

43



--------------------------------------------------------------------------------

that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan; and (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall be obligated
to make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if such Loan were made by such Granting Lender. No SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). Any SPC may (i) with
notice to, but without the prior written consent of, Borrowers and Agent and
without paying any processing fee therefor assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrowers and Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
9.1(g) may not be amended without the prior written consent of each Granting
Lender, all or any of whose Loans are being funded by an SPC at the time of such
amendment. For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

 

9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.

 

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason

 

44



--------------------------------------------------------------------------------

of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

 

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

9.4 GE Capital and Affiliates. With respect to its Commitments hereunder, GE
Capital shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include GE Capital in its individual capacity. GE Capital and its
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Credit Party, any of their Affiliates and any Person who may
do business with or own securities of any Credit Party or any such Affiliate,
all as if GE Capital were not Agent and without any duty to account therefor to
Lenders. GE Capital and its Affiliates may accept fees and other consideration
from any Credit Party for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GE Capital as a Lender
holding disproportionate interests in the Loans and GE Capital as Agent.

 

9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial

 

45



--------------------------------------------------------------------------------

Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

 

9.7 Successor Agent. Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Lenders and Borrower Representative.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any

 

46



--------------------------------------------------------------------------------

appointment as Agent hereunder by a successor Agent or the effective date of the
resigning Agent’s resignation, the resigning Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents.

 

9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Credit Party that is a Borrower or Guarantor agrees, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts so offset to other Lenders and holders
and (b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

 

9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

(a) Advances; Payments.

 

(i) Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission. Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to

 

47



--------------------------------------------------------------------------------

Agent’s account as set forth in Annex H not later than 3:00 p.m. (New York time)
on the requested funding date, in the case of an Index Rate Loan, and not later
than 11:00 a.m. (New York time) on the requested funding date, in the case of a
LIBOR Loan. After receipt of such wire transfers (or, in the Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to the Borrower
designated by Borrower Representative in the Notice of Revolving Credit Advance.
All payments by each Revolving Lender shall be made without setoff, counterclaim
or deduction of any kind.

 

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

 

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

 

(c) Return of Payments.

 

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

48



--------------------------------------------------------------------------------

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder on the date
specified therefor shall not relieve any other Lender (each such other Revolving
Lender, an “Other Lender”) of its obligations to make such Advance or purchase
such participation on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance,
purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Requisite Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document. At Borrower Representative’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

 

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

 

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

49



--------------------------------------------------------------------------------

10. SUCCESSORS AND ASSIGNS

 

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

11. MISCELLANEOUS

 

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter shall survive the execution and delivery of this Agreement and shall
continue to be binding obligations of the parties.

 

11.2 Amendments and Waivers.

 

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.

 

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that increases the percentage advance rates
set forth in the definition of the Gateway Borrowing Base, the Professional
Borrowing Base, the Manufacturing Borrowing Base or the eMachines Borrowing
Base, or that makes less restrictive the nondiscretionary criteria for exclusion
from Eligible Accounts and Eligible Inventory set

 

50



--------------------------------------------------------------------------------

forth in Sections 1.6 and 1.7, shall be effective unless the same shall be in
writing and signed by Agent and Borrowers. No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that waives compliance with the conditions precedent set forth in
Section 2.2 to the making of any Loan or the incurrence of any Letter of Credit
Obligations shall be effective unless the same shall be in writing and signed by
Agent, Requisite Lenders and Borrowers. Notwithstanding anything contained in
this Agreement to the contrary, no waiver or consent with respect to any Default
or any Event of Default shall be effective for purposes of the conditions
precedent to the making of Loans or the incurrence of Letter of Credit
Obligations set forth in Section 2.2 unless the same shall be in writing and
signed by Agent, Requisite Lenders and Borrowers.

 

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment; (ii) reduce the principal of, rate
of interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Section 1.3(b)(ii)) or
final maturity date of the principal amount of any Loan of any affected Lender;
(iv) waive, forgive, defer, extend or postpone any payment of interest or Fees
as to any affected Lender; (v) release any Guaranty or, except as otherwise
permitted herein or in the other Loan Documents, release, or permit any Credit
Party to sell or otherwise dispose of, any Collateral with a value exceeding
$5,000,000 in the aggregate (which action shall be deemed to directly affect all
Lenders); (vi) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that shall be required for Lenders or any
of them to take any action hereunder; and (vii) amend or waive this Section 11.2
or the definitions of the term “Requisite Lenders” insofar as such definitions
affect the substance of this Section 11.2. Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of Agent or
L/C Issuer under this Agreement or any other Loan Document shall be effective
unless in writing and signed by Agent or L/C Issuer, as the case may be, in
addition to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

 

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

 

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii), (iii) and (iv) below being referred to as a
“Non-Consenting Lender”);

 

51



--------------------------------------------------------------------------------

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained,

 

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments, and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to Borrowers termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.

 

11.3 Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers),
incurred in connection with the negotiation, preparation and filing and/or
recordation of the Loan Documents and incurred in connection with:

 

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

 

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct;

 

52



--------------------------------------------------------------------------------

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

 

(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and

 

(e) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

 

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 11.3,
all of which shall be payable, on demand, by Borrowers to Agent. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and reasonable expenses of accountants, environmental
advisors, appraisers, investment bankers, management and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; secretarial overtime charges; and
expenses for travel, lodging and food paid or incurred in connection with the
performance of such legal or other advisory services.

 

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

 

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

53



--------------------------------------------------------------------------------

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

 

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

 

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential (provided, that, all non-public financial
information and financial projections provided by any Credit Party shall be
deemed confidential whether or not so designated as confidential) for a period
of two (2) years following receipt thereof, except that Agent and any Lender may
disclose such information (a) to Persons employed or engaged by Agent or such
Lender so long as Agent or such Lender has policies relative to the maintenance
of confidential information; (b) to any bona fide assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed (based on
advice of counsel) by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation relative to the Loan Documents or the transactions related
thereto to which Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of Agent or any Lender. If Agent or any Lender is
required in any proceeding, by any court decree, subpoena or legal or
administrative order or process, to disclose any such confidential information,
Agent or such Lender, as applicable, will use commercially reasonable efforts to
give Borrowers prompt written notice of such request so that Borrowers may seek
an appropriate protective order. If in the absence of a protective order, Agent
or such Lender is compelled in a proceeding to disclose any such confidential
information, Agent or such Lender, as applicable, may disclose such portion of
such confidential information that it is compelled to disclose; provided,
however, that Agent or such Lender shall use commercially reasonable efforts to
provide Borrowers written notice of the information to be disclosed as far in
advance of its disclosure as is practicable.

 

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED

 

54



--------------------------------------------------------------------------------

IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH
CREDIT PARTY, AGENT AND EACH LENDER HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND
THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY, AGENT AND
EACH LENDER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY, AGENT AND
EACH LENDER HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY, AGENT OR SUCH
LENDER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY,
AGENT AND EACH LENDER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY, AGENT OR SUCH LENDER AT THE
ADDRESS SET FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S, AGENT’S OR SUCH
LENDER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

 

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one (1)
Business Day after

 

55



--------------------------------------------------------------------------------

deposit with a reputable overnight courier with all charges prepaid or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in Annex I or to such other address (or facsimile number) as may be substituted
by notice given as herein provided. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice. Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Annex I to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.

 

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital (which
consent will not be unreasonably withheld) unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under law, regulation or New
York Stock Exchange Rule and then, in any event, such Credit Party or Affiliate
will use commercially reasonable efforts to consult with GE Capital before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Borrower’s name, product photographs, logo or trademark. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

56



--------------------------------------------------------------------------------

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

 

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

12. CROSS-GUARANTY

 

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b) the absence of any action to enforce this Agreement (including this Section
12) or any other Loan Document or the waiver or consent by Agent and Lenders
with respect to any of the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

 

57



--------------------------------------------------------------------------------

(d) the insolvency of any Credit Party; or

 

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than the payment
and performance in full of the Obligations).

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

 

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

 

12.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in Section
12.7, each Borrower hereby expressly and irrevocably waives any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor. Each Borrower acknowledges and agrees
that this waiver is intended to benefit Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 12, and that Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 12.4.

 

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a

 

58



--------------------------------------------------------------------------------

deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. In the event Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Agent or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Agent or such Lender but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 12, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

 

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under Section
1) shall be limited to an amount not to exceed as of any date of determination
the greater of:

 

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

 

12.7 Contribution with Respect to Guaranty Obligations.

 

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such

 

59



--------------------------------------------------------------------------------

Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

 

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

GATEWAY, INC.

By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer EMACHINES, INC. By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer GATEWAY PROFESSIONAL LLC By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer GATEWAY MANUFACTURING LLC By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer

 

61



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

By:  

/s/ Keith J. Alexander

--------------------------------------------------------------------------------

Name:   Keith J. Alexander Title:   Vice President

 

62



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

GATEWAY COMPANIES, INC. By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer GATEWAY SUB II, LLC By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer GATEWAY TECHNOLOGIES, INC. By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer COWABUNGA ENTERPRISES, INC. By:  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President, Chief Financial
Officer

 

63



--------------------------------------------------------------------------------

ANNEX A (Recitals)

 

to

 

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“A/R Borrowing Availability” means as of any date of determination as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate A/R
Borrowing Base, in each case, less the A/R Revolving Credit Advances then
outstanding.

 

“A/R Borrowing Base” means as the context may require, the Gateway A/R Borrowing
Base, the Professional A/R Borrowing Base, the Manufacturing A/R Borrowing Base
and the eMachines A/R Borrowing Base or any such A/R Borrowing Base.

 

“A/R Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for Inventory sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

 

A-1



--------------------------------------------------------------------------------

“Activation Period” and “Activation Notice” have the meanings ascribed thereto
in Annex C.

 

“Additional Covenant Activation Period” means any period during which both the
Cash Activation Period and the Cash Flow Activation Period shall have been
triggered and shall be then in effect.

 

“Advance” means any Revolving Credit Advance.

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% (20% in the case of the determination under the definition
of Eligible Accounts) or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that, with respect to the Credit Parties, the term
“Affiliate” shall specifically exclude Agent and each Lender.

 

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

 

“Aggregate A/R Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Gateway A/R Borrowing Base, the Professional A/R
Borrowing Base, the Manufacturing A/R Borrowing Base and the eMachines A/R
Borrowing Base; less (ii) any Reserves except to the extent already deducted
therefrom.

 

“Aggregate Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Aggregate A/R Borrowing Base and the Aggregate
Inventory Borrowing Base; less (ii) any Reserves except to the extent already
deducted therefrom (which Reserves, if any, shall be allocated, for purposes of
determining the effects thereof on the Borrowing Availability with respect to
Inventory Revolving Credit Advances and A/R Revolving Credit Advances, as
reasonably determined by Agent).

 

“Aggregate Inventory Borrowing Base” means as of any date of determination, an
amount equal to (i) the sum of the Gateway Inventory Borrowing Base, the
Professional Inventory Borrowing Base, the Manufacturing Inventory Borrowing
Base and the eMachines Inventory Borrowing Base; less (ii) any Reserves except
to the extent already deducted therefrom.

 

“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

A-2



--------------------------------------------------------------------------------

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable A/R Revolver Index Margin” means the per annum interest rate margin
from time to time in effect and payable in addition to the Index Rate applicable
to the A/R Revolving Credit Advances, as determined by reference to Section
1.5(a) and the Closing Side Letter.

 

“Applicable A/R Revolver LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the LIBOR Rate applicable to
the A/R Revolving Credit Advances, as determined by reference to Section 1.5(a)
and the Closing Side Letter.

 

“Applicable Inventory Revolver Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Inventory Revolving Credit Advances, as determined by reference to
Section 1.5(a) and the Closing Side Letter.

 

“Applicable Inventory Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Inventory Revolving Credit Advances, as determined by reference to
Section 1.5(a) and the Closing Side Letter.

 

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a) and the Closing Side Letter.

 

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable A/R Revolver Index Margin, the
Applicable Inventory Revolver Index Margin, the Applicable A/R Revolver LIBOR
Margin and the Applicable Inventory Revolver LIBOR Margin.

 

“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a) and
the Closing Side Letter.

 

“Asset Acquisition” means any purchase or other acquisition by Parent or its
Subsidiaries of all or substantially all of the assets of any other Person.

 

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.

 

“Blocked Accounts” has the meaning ascribed to it in Annex C.

 

“Borrower Representative” means Gateway, Inc. in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).

 

A-3



--------------------------------------------------------------------------------

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

 

“Borrowing Availability” means as of any date of determination as to all
Borrowers, the lesser of (a) the Maximum Amount and (b) the Aggregate Borrowing
Base, in each case, less the amount of the Revolving Loan then outstanding.

 

“Borrowing Base” means the Aggregate Borrowing Base.

 

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by each Borrower in the form attached to the Agreement as
Exhibit 4.1(b).

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of California and/or
New York and in reference to LIBOR Loans shall mean any such day that is also a
LIBOR Business Day.

 

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Collateral Account” has the meaning ascribed to it Annex B.

 

“Cash Equivalents” has the meaning ascribed to it in Annex B.

 

“Cash Activation Period” means any period beginning on any date on which the
amount of Certified Cash is less than $200,000,000 and continuing in effect
until such date as the amount of Certified Cash shall have been greater than or
equal to $200,000,000 for a period of 30 consecutive days.

 

“Cash Flow Activation Period” means any period beginning on any Cash Flow
Testing Date for which Excess Cash Flow for Gateway on a consolidated basis is
less than zero (for the measurement period with respect to such Cash Flow
Testing Date) and continuing in effect until the first Cash Flow Testing Date
thereafter for which Excess Cash Flow for Gateway on a consolidated basis shall
be equal to or greater than zero (for the measurement period with respect to
such Cash Flow Testing Date).

 

A-4



--------------------------------------------------------------------------------

“Cash Flow Testing Date” means September 30, 2004 for the three months then
ended, December 31, 2004 for the six months then ended, March 31, 2005 for the
nine months then ended, and each June 30, September 30, December 31 and March 31
thereafter for the last twelve months then ended.

 

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

 

“Certified Cash” means the net amount of Dollars in unrestricted cash and cash
equivalents of the Credit Parties that is in Deposit Accounts or securities
accounts maintained (by a branch of a bank or securities intermediary) within
the United States and identified on Disclosure Schedule (3.19), as updated by
Borrowers from time to time, as “Certified Cash Accounts” which Certified Cash
Accounts are not subject to any Liens, statutory liens or rights of offset, any
overdraft, or any other charge or priority in favor of any Person other than
Agent or, for any Deposit Account or securities account, the rights of the
applicable bank or securities intermediary maintaining such Deposit Account or
securities account with respect to customary account charges relating thereto
(provided, that any amounts subject to any such rights in favor of any such bank
or securities intermediary shall be excluded from Certified Cash for purposes of
calculation of the amount thereof). For the avoidance of any doubt, the amount
of the Credit Parties’ marketable securities and Qualified Cash at the time of
any determination shall be deemed to constitute Certified Cash but only to the
extent they are not subject to any Liens, statutory liens or rights of offset,
any overdraft, or any other charge or priority in favor of any Person other than
Agent.

 

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934,), other than
Ted Waitt or John Hui, shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934,) of 35% or more of the issued and
outstanding shares of capital Stock of Gateway having the right to vote for the
election of directors of Gateway under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Gateway (together with any
new directors whose election by the board of directors of Gateway or whose
nomination for election by the Stockholders of Gateway was approved by a vote of
the nominating committee or at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) Gateway ceases to own, directly or indirectly, and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of the other Credit Parties.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

 

A-5



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

 

“Closing Date” means October 30, 2004.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

“Closing Side Letter” means that certain letter, dated as of the Closing Date,
between Agent and Borrowers, in form and substance satisfactory to Agent, with
respect to, among other things, the Applicable Margins and proposed terms and
conditions relating to the Senior Note Debt.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.

 

“Collateral Documents” means the Security Agreement, the Guaranties and all
similar agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

 

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

 

“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account”.

 

“Commitment Termination Date” means the earliest of (a) October 31, 2009, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Loans to remain outstanding
pursuant to Section 8.2(b), and (c) the date of prepayment in full by Borrowers
of the Loans and the cancellation and return

 

A-6



--------------------------------------------------------------------------------

(or stand-by guarantee) of all Letters of Credit or the cash collateralization
of all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of all Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate of all Lenders’ Revolving Loan Commitments, which
aggregate commitment shall be Two Hundred Million Dollars ($200,000,000) on the
Closing Date, as to each of clauses (a) and (b), as such Commitments may be
reduced, amortized or adjusted from time to time in accordance with the
Agreement.

 

“Compliance Certificate” has the meaning ascribed to it in Annex E.

 

“Concentration Accounts” has the meaning ascribed to it in Annex C.

 

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means each Borrower and each Guarantor.

 

A-7



--------------------------------------------------------------------------------

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

 

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.

 

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“EBITDA” means, for any Person and with respect to any fiscal period, such
Person’s and its Subsidiaries’ consolidated net earnings (or loss), minus
interest income, plus interest expense, cash taxes and depreciation and
amortization during such period, in each case, as determined in accordance with
GAAP; provided, that in connection with any calculation thereof with respect to
any Person or assets being acquired in connection with an Acquisition, EBITDA
shall be calculated without including or consolidating any amounts attributable
to Persons or assets not being purchased in connection with such Acquisition.

 

“Eligibility Shortfall” has the meaning ascribed to it in Section 1.6(r).

 

“Eligible Accounts” has the meaning ascribed to it in Section 1.6.

 

“Eligible Inventory” has the meaning ascribed to it in Section 1.7.

 

“Eligible In-Transit Inventory” means all raw materials and finished goods
Inventory owned by Borrowers and not covered by Letters of Credit, and which
Inventory is in transit to one of the Borrowers’ facilities (other than Eligible
Inventory in transit between domestic locations of Borrowers) and which
Inventory (a) has been paid for and is owned by one of the Borrowers, (b) is
fully insured, (c) is subject to a first priority security interest in and lien
upon such goods in favor of Agent (except for any possessory lien upon such
goods in the possession of a freight carrier or shipping company securing only
the freight charges for the transportation of such goods to such Borrowers), (d)
is evidenced or deliverable, upon reasonable request by Agent, pursuant to
Documents that have been delivered to Agent or an agent acting on its behalf or
designating Agent as Consignee, and (e) is otherwise deemed to be “Eligible
Inventory” hereunder.

 

“Eligible L/C Inventory” means all raw materials and finished goods Inventory
owned by Borrowers and covered by documentary Letters of Credit, which Inventory
is in transit to one of the Borrowers’ facilities (other than Eligible Inventory
in transit between domestic locations of Borrowers) and which Inventory (a) is
owned by one of the Borrowers, (b) is fully

 

A-8



--------------------------------------------------------------------------------

insured, (c) is subject to a first priority security interest in and lien upon
such goods in favor of Agent (except for any possessory lien upon such goods in
the possession of a freight carrier or shipping company securing only the
freight charges for the transportation of such goods to such Borrowers), (d) is
evidenced or deliverable, upon reasonable request by the Agent, pursuant to
Documents that have been delivered to Agent or an agent acting on its behalf or
designating Agent as Consignee, and (e) is otherwise deemed to be “Eligible
Inventory” hereunder.

 

“eMachines” means eMachines, Inc., a Delaware corporation.

 

“eMachines Activation Date” means the first date upon which Agent shall be
satisfied, in its sole discretion, that it has a valid, perfected and first
priority lien upon the Collateral owned by eMachines (and each other Credit
Party), which date must be on or before the Initial Funding Date.

 

“eMachines A/R Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount at such time equal to 85% of the book value of
eMachines’s Eligible Accounts, less any Reserves established by Agent at such
time.

 

“eMachines Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:

 

(a) eMachines A/R Borrowing Base at such time; and

 

(b) the eMachines Inventory Borrowing Base at such time.

 

in each case, less any Reserves established by Agent at such time (except to the
extent already included in the calculation of the eMachines Inventory Borrowing
Base or eMachines A/R Borrowing Base).

 

“eMachines Inventory Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount equal at such time to the sum of:

 

(i) the least of (a) 50% of the book value of eMachines’ Eligible Inventory
valued at the lower of cost (determined on a first-in, first-out basis) or
market, and (b) 70% of the appraised net orderly liquidation value of eMachines’
Eligible Inventory; and

 

(ii) the lesser of (a) up to 50% of the book value of eMachines’ aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory, in each case valued at
the lower of cost (determined on a first-in, first-out basis) or market, and (b)
up to 70% of the appraised net orderly liquidation value of eMachines’ aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory;

 

less any Reserves established by Agent at such time, including, without
limitation, in the case of Eligible In-Transit Inventory, Reserves for duties,
customs brokers, freight, taxes, insurance and other Charges and expenses
pertaining to such Inventory; provided, that, at no time shall the sum of the
eMachines Inventory Borrowing Base and the Inventory Borrowing Base of all other
Borrowers at such time exceed $25,000,000 (any excess above such amount, as such
excess shall be allocated by Borrowers for purposes of limitations on the
Inventory Borrowing Base of each Borrower, being disregarded for purposes of
calculating the Inventory Borrowing Base of each Borrower and the Aggregate
Borrowing Base).

 

A-9



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

A-10



--------------------------------------------------------------------------------

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the failure to make by its due date a required installment under
Section 412(m) of the Code or the failure to make any required contribution to a
Multiemployer Plan; (g) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Title IV Plan; (h) the making of any amendment to any
Title IV Plan which could result in the imposition of a lien or the posting of a
bond or other security; (i) with respect to a Title IV Plan an event described
in Section 4062(e) of ERISA; (j) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under Section
4041A of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (l) the loss of a Qualified Plan’s qualification
or tax exempt status; or (m) the termination of a Plan described in Section 4064
of ERISA.

 

“Event of Default” has the meaning ascribed to it in Section 8.1.

 

“Excess Cash Flow” means, with respect to any Person for any period, EBITDA for
such period, (a) plus (i) restructuring, transformation and integration costs in
an aggregate amount for such not in excess of the amount set forth in Disclosure
Schedule E-1 hereto for such period, and (ii) interest income for such period;
and (b) minus all of the following for such period, without duplication, (A)
Capital Expenditures paid or payable in cash during such period; (B) interest
expense paid or payable in cash during such period; (C) principal repayments of
Funded Debt to the extent paid or payable in cash; (D) taxes paid in cash; and
(E) dividends paid in cash during such period. All such calculations shall be
made for Gateway on a consolidated basis.

 

“Excess Negative EBITDA” means, with respect to the Person or assets that are
the subject of an Acquisition, the amount, if any, by which the EBITDA of such
Person or assets, as measured for the 12 month period preceding such
Acquisition, shall have been less than minus $25,000,000, as determined to the
reasonable satisfaction of Agent.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

A-11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent, which determination shall be
final, binding and conclusive (absent demonstrable error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.

 

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in this Annex A.

 

“Gateway” means Gateway, Inc., a Delaware corporation.

 

“Gateway A/R Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount at such time equal to 85% of the book value of
Gateway’s Eligible Accounts, less any Reserves established by Agent at such
time.

 

“Gateway Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:

 

(a) the Gateway A/R Borrowing Base at such time; and

 

A-12



--------------------------------------------------------------------------------

(b) the Gateway Inventory Borrowing Base at such time.

 

in each case, less any Reserves established by Agent at such time (except to the
extent already included in the calculation of the Gateway Inventory Borrowing
Base or the Gateway A/R Borrowing Base).

 

“Gateway Inventory Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount equal at such time to the sum of:

 

(i) the lesser of (a) 50% of the book value of Gateway’s Eligible Inventory
valued at the lower of cost (determined on a first-in, first-out basis) or
market, and (b) 70% of the appraised net orderly liquidation value of Gateway’s
Eligible Inventory; and

 

(ii) the lesser of (a) up to 50% of the book value of Gateway’s aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory, in each case valued at
the lower of cost (determined on a first-in, first-out basis) or market, and (b)
up to 70% of the appraised net orderly liquidation value of Gateway’s aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory;

 

less any Reserves established by Agent at such time, including, without
limitation, in the case of Eligible In-Transit Inventory, Reserves for duties,
customs brokers, freight, taxes, insurance and other Charges and expenses
pertaining to such Inventory; provided, that, at no time shall the sum of the
Gateway Inventory Borrowing Base and the Inventory Borrowing Base of all other
Borrowers at such time exceed $25,000,000 (any excess above such amount, as such
excess shall be allocated by Borrowers for purposes of limitations on the
Inventory Borrowing Base of each Borrower, being disregarded for purposes of
calculating the Inventory Borrowing Base of each Borrower and the Aggregate
Borrowing Base).

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

“GE Capital Fee Letter” means that certain letter, dated as of September 17,
2004, between GE Capital and Borrowers with respect to certain Fees to be paid
from time to time by Borrowers to GE Capital.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and

 

A-13



--------------------------------------------------------------------------------

casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, choses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

 

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, each guaranty executed by any Guarantor in
favor of Agent and Lenders in respect of the Obligations.

 

“Guarantors” means the Credit Parties other than the Borrowers.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,”

 

A-14



--------------------------------------------------------------------------------

“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or (b)
petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

 

“Indemnified Person” has the meaning ascribed to in Section 1.13.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Initial Funding Date” has the meaning ascribed to it in Section 2.2(a).

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including

 

A-15



--------------------------------------------------------------------------------

all certificated securities, all certificates of deposit, and all promissory
notes and other evidences of indebtedness, other than instruments that
constitute, or are a part of a group of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three-month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

 

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Inventory Activation Date” means a date selected by Borrower on not less than
sixty (60) days prior written notice to Agent delivered after the Closing Date,
so long as prior to such date (a) Agent shall have received appraisals as to all
Inventory of the Borrowers, in form and substance acceptable to Agent and
reflecting asset values at levels acceptable to Agent, (b) Agent, for the
benefit of the Lenders, shall have a first priority security interest in the
rights of Gateway and its Subsidiaries in all General Intangibles affixed to,
embedded in or otherwise included in any Inventory of Borrowers, all on terms
and conditions (and pursuant to documentation) satisfactory to Agent (it being
understood that, with respect to any license from a non-affiliated third party,
such security interest shall not include such license in the event and to the
extent that, and only for so long as, a grant of a Lien on such license is
prohibited by law or results in a breach or termination of the terms of, or
constitutes a default under, or termination of such license (other than to the
extent that any such term would be rendered ineffective pursuant to Section
9-406, 9-407, or 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction) and, in any event, such
security interest in favor of Agent for the benefit of Lenders shall include a
security interest in any and all proceeds of Inventory (or any component thereof
or General Intangible affixed thereto or embedded or otherwise included therein)
subject to such license), and (c) Agent shall have received an opinion of
Borrower counsel, in form and substance reasonably satisfactory to Agent, with
respect to such security interest.

 

“Inventory Borrowing Availability” means as of any date of determination, the
lesser of (i) $25,000,000 less the amount, if any, by which the sum of the
aggregate outstanding

 

A-16



--------------------------------------------------------------------------------

A/R Revolving Credit Advances exceeds $175,000,000, and (ii) the Aggregate
Inventory Borrowing Base, in each case, less the sum of the aggregate Inventory
Revolving Credit Advances then outstanding.

 

“Inventory Borrowing Base” means as the context may require, the Gateway
Inventory Borrowing Base, the Professional Inventory Borrowing Base, the
Manufacturing Inventory Borrowing Base and the eMachines Inventory Borrowing
Base or any such Inventory Borrowing Base.

 

“Inventory Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).

 

“Investment” has the meaning ascribed thereto in Section 6.2 hereof.

 

“Investment Amount” means, in connection with any proposed Acquisition,
Investment, or Restricted Payment, the amount of the proposed cash payable in
connection therewith (whether as consideration, as a capital contribution, loan,
or other Investment, or as a dividend, distribution, or otherwise, and
including, in the case of any proposed Acquisition, the Excess Negative EBITDA
of the Person or assets that are the subject of such proposed Acquisition)
together with the Borrowers’ good faith best estimate (as of the time of the
consummation thereof) of the cash restructuring charges, if any, to be incurred
in connection therewith.

 

“Investment Amount Measurement Period” means, as of any date of determination,
such portion of the twelve month period ending on (and including) such date
during which any Additional Covenant Activation Period shall have been (or shall
then be) in effect.

 

“Investment Conditions” means, as of any date of determination, that (a) no
Default or Event of Default has occurred and is continuing or would result from
the consummation of the subject transaction, and (b) the sum of (i) the
Investment Amount attributable to the subject transaction plus (ii) the
Investment Amounts attributable to all other proposed Acquisitions, Investments,
Restricted Payments, and all other amounts for applicable transactions permitted
under Section 6.1, Section 6.2, Section 6.3, Section 6.4 or Section 6.13 (in
each case, without duplication, and limited to such Acquisitions, Investments,
Restricted Payments or other transactions that, pursuant to the terms of this
Agreement, expressly count toward or reduce the Permitted Acquisition/Investment
Amount) during the applicable Investment Amount Measurement Period ending on and
including such date, does not exceed the Permitted Acquisition/Investment Amount
for the Investment Amount Measurement Period ending on and including such date.
It is the intent of the parties that for each Investment Amount Measurement
Period, the Investment Amount with respect to any transaction to which this
definition applies only count once against the Permitted Acquisition/Investment
Amount as determined for such Investment Amount Measurement Period. Accordingly,
the parties agree, that in determining whether the Investment Conditions have
been met, the Investment Amount with respect to any such transaction will be
accumulated with the other Investment Amounts pursuant to clause (b) only to the
extent such Investment Amount has not already reduced the Acquisition/Investment
Amount for such Investment Amount Measurement Period.

 

A-17



--------------------------------------------------------------------------------

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

 

“IRS” means the Internal Revenue Service.

 

“L/C Issuer” has the meaning ascribed to it in Annex B.

 

“L/C Sublimit” has the meaning ascribed to it in Annex B.

 

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower Representative, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by Agent or another L/C Issuer or the purchase of
a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.

 

“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

A-18



--------------------------------------------------------------------------------

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two, three, six or twelve months thereafter, as
selected by Borrower Representative’s irrevocable notice to Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to LIBOR
Periods is subject to the following:

 

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

 

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

 

(d) Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

 

(e) Borrower Representative shall select LIBOR Periods so that there shall be no
more than 10 separate LIBOR Loans in existence at any one time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.

 

A-19



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 3.13.

 

“Loan Account” has the meaning ascribed to it in Section 1.12.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, the Closing Date
Side Letter and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

 

“Loan” means the Revolving Loan.

 

“Lock Boxes” has the meaning ascribed to it in Annex C.

 

“Manufacturing” means Gateway Manufacturing LLC, a Delaware limited liability
company.

 

“Manufacturing A/R Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount at such time equal to 85% of the book value
of Manufacturing’s Eligible Accounts, less any Reserves established by Agent at
such time.

 

“Manufacturing Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

 

(a) Manufacturing A/R Borrowing Base at such time; and

 

(b) the Manufacturing Inventory Borrowing Base at such time.

 

A-20



--------------------------------------------------------------------------------

in each case, less any Reserves established by Agent at such time (except to the
extent already included in the calculation of the Manufacturing Inventory
Borrowing Base or Manufacturing A/R Borrowing Base).

 

“Manufacturing Inventory Borrowing Base” means, as of any date of determination
by Agent, from time to time, an amount equal at such time to the sum of:

 

(i) the lesser of (a) 50% of the book value of Manufacturing’s Eligible
Inventory valued at the lower of cost (determined on a first-in, first-out
basis) or market, and (b) 70% of the appraised net orderly liquidation value of
Manufacturing’s Eligible Inventory; and

 

(ii) the lesser of (a) up to 50% of the book value of Manufacturing’s aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory, in each case valued at
the lower of cost (determined on a first-in, first-out basis) or market, and (b)
up to 70% of the appraised net orderly liquidation value of Manufacturing’s
aggregate Eligible In-Transit Inventory and Eligible L/C Inventory;

 

less any Reserves established by Agent at such time, including, without
limitation, in the case of Eligible In-Transit Inventory, Reserves for duties,
customs brokers, freight, taxes, insurance and other Charges and expenses
pertaining to such Inventory; provided, that, at no time shall the sum of the
Manufacturing Inventory Borrowing Base and the Inventory Borrowing Base of all
other Borrowers at such time exceed $25,000,000 (any excess above such amount,
as such excess shall be allocated by Borrowers for purposes of limitations on
the Inventory Borrowing Base of each Borrower, being disregarded for purposes of
calculating the Inventory Borrowing Base of each Borrower and the Aggregate
Borrowing Base).

 

“Margin Stock” has the meaning ascribed to in Section 3.10.

 

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date (or, if applicable, the Initial
Funding Date) among Borrowers, as Applicant(s), and GE Capital.

 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date (or, if applicable, the Initial Funding
Date) among Borrowers, as Applicant(s), and GE Capital, as issuer.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial or other condition of the Borrowers considered
as a whole, (b) Borrowers’ ability to pay any of the Loans or any of the other
Obligations in accordance with the terms of the Agreement, (c) the Collateral or
Agent’s Liens, on behalf of itself and Lenders, on the Collateral or the
priority of such Liens, or (d) Agent’s or any Lender’s rights and remedies under
the Agreement and the other Loan Documents.

 

“Material Subsidiary” means any Subsidiary of any Borrower generating more than
ten percent (10%) of the revenues of, or possessing more than ten percent (10%)
of the assets of, the Borrowers and their Subsidiaries on a consolidated basis.

 

A-21



--------------------------------------------------------------------------------

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Additional Debt Amount” means, as of any date of determination, and
amount equal to the difference of (a) $25,000,000, less (b) the difference, if
positive, of (i) the aggregate initial principal amount of all Senior Note Debt
issued by Gateway on or before such date of determination, less (ii)
$275,000,000; provided, that in no event shall the Maximum Additional Debt
Amount be less than $10,000,000.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

 

“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

 

“Notes” means the Revolving Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, hedging obligations under swaps, caps and
collar arrangements provided by any Lender, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.

 

“Other L/C Debt” means Indebtedness of the Credit Parties under or with respect
to letters of credit (other than any Letters of Credit issued pursuant to this
Agreement) existing on the Closing Date (and set forth in Disclosure Schedule
(6.3)) or issued any time after the Closing Date in the ordinary course of the
Credit Parties’ business for insurance, environmental, regulatory, performance
or trade purposes, which Indebtedness is unsecured except to the extent of Liens
permitted under clause (k) of the definition of Permitted Encumbrances. The
principal amount of Other L/C Debt at any time shall be equal to the maximum
amount that may be payable at such time or at any time thereafter by the Credit
Parties thereupon or pursuant thereto.

 

“Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

 

A-22



--------------------------------------------------------------------------------

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition,

 

(b) the assets being acquired, or the Person which is being acquired, are useful
in, related to or engaged in, as applicable, the business of Gateway and its
Subsidiaries permitted to be conducted hereunder as determined by the Board of
Directors of Gateway in good faith,

 

(c) for any such Acquisition during any Additional Covenant Activation Period,
the Excess Negative EBITDA of the Person or assets that are the subject of such
Acquisition shall be less than the Permitted Acquisition/Investment Amount
immediately prior to giving effect to such Acquisition, and Borrowers have
provided Agent with written projections that, on a pro forma basis, the Person
or assets will produce positive EBITDA during the 12 consecutive month period
immediately following such Acquisition,

 

(d) in the case of an Asset Acquisition by a Credit Party, such Credit Party
shall have executed and delivered or authorized, as applicable, any and all
security agreements, financing statements, and other documentation reasonably
requested by Agent in order to include the newly acquired assets that would
constitute Collateral within the perfected Liens with respect to the Collateral
hypothecated under the Loan Documents,

 

(e) in the case of a Stock Acquisition, Borrowers shall have made a
determination as to whether the subject Person is to become a Credit Party and,
if so, Borrowers shall have caused such acquired Person to execute and deliver a
joinder to the Guaranty and Security Agreement in order to make such Person a
party thereto, together with any and all financing statements and other
documentation reasonably requested by Agent in order to cause such cause
acquired Person to be obligated with respect to the Obligations and to include
the assets of the acquired Person that would constitute Collateral within the
perfected Liens with respect to the Collateral hypothecated under the Loan
Document, and

 

(f) both before and after giving effect to such Acquisition, the Borrowers are
in compliance with Section 5.11 and no Default or Event of Default has occurred
and is

 

A-23



--------------------------------------------------------------------------------

continuing or would result therefrom, and Agent shall have received an officer’s
certificate signed by an executive officer of Gateway demonstrating to Agent’s
satisfaction Borrowers’ compliance with the foregoing (and including a
calculation of Excess Negative EBITDA in connection with such Acquisition).

 

“Permitted Acquisition/Investment Amount” means (a) so long as any Additional
Covenant Activation Period is not in effect, an unlimited amount (not subject to
reduction by any provision hereof); and (b) during any Additional Covenant
Activation Period, an aggregate amount equal to $50,000,000 (for the Investment
Amount Measurement Period then ending).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers,’ mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or real estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $5,000,000 at any time, so long as such Liens attach
only to Inventory or Equipment; (f) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Credit Party is a party; (g)
any attachment or judgment lien not constituting an Event of Default under
Section 8.1(j); (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any real estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such real estate; (i) currently
existing or hereafter created Liens in favor of Agent, on behalf of Lenders; (j)
Liens expressly permitted under clause (b) of Section 6.7 of the Agreement; (k)
Liens on cash deposits securing Other L/C Debt, in an aggregate amount for all
such cash deposits at all times not in excess of the lesser of (i) 117% of the
undrawn face amount of the outstanding Other L/C Debt and (y) such maximum
amount as may be permitted for Other L/C Debt at such time pursuant to Section
6.3(a)(vii), and (l) such additional Liens in effect on the Closing Date as
Agent and Requisite Lenders may approve in writing in their sole discretion (for
so long as any such approval may remain in effect pursuant to the terms
thereof).

 

“Permitted Preferred Stock Payments/Repurchases” means (i) accrued but unpaid
dividends on Gateway’s outstanding Series A Preferred Stock and/or Series C
Preferred Stock and (ii) any redemption or purchase of the Series A Preferred
Stock and/or Series C Preferred Stock pursuant to Gateway’s Restated Certificate
of Incorporation as in effect on the date hereof (including any negotiated
discount thereon negotiated between Gateway and the holder thereof).

 

“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, renewal or extension thereof so long as: (i) such refinancing,
renewal, or extension does not result in an increase in the principal amount of,
or interest rate with respect to, such Indebtedness, (ii) such refinancing,
renewal, or extension does not result in a shortening of the average weighted
maturity of such Indebtedness, nor is it on terms or conditions, that, taken as
a

 

A-24



--------------------------------------------------------------------------------

whole, are materially more burdensome or restrictive to the applicable Borrower,
as determined by Agent, (iii) if the Indebtedness that is refinanced, renewed,
or extended was subordinated to the Obligations (in right or payment or lien
priority), then the such refinancing, renewal, or extension Indebtedness must be
subordinated to the Obligations on terms and conditions, and pursuant to
documentation, at least as favorable to Lenders as those applicable to the
refinanced, renewed, or extended Indebtedness, and (iv) such refinancing,
renewal or extension is Indebtedness that could otherwise be incurred pursuant
to the terms hereof.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by any Credit Party or ERISA Affiliate.

 

“Prior Lender” means Congress Financial Corporation (Western).

 

“Prior Lender Obligations” means the obligations of eMachines owing to Prior
Lender.

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Credit Party from time to time with respect to any of the Collateral, (b)
any and all payments (in any form whatsoever) made or due and payable to any
Credit Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Credit Party against third parties (i) for
past, present or future infringement of any Patent or Patent License, or (ii)
for past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

 

“Professional” means Gateway Professional LLC, a Delaware limited liability
company.

 

A-25



--------------------------------------------------------------------------------

“Professional A/R Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount at such time equal to 85% of the book value
of Professional’s Eligible Accounts, less any Reserves established by Agent at
such time.

 

“Professional Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

 

(a) Professional A/R Borrowing Base at such time; and

 

(b) the Professional Inventory Borrowing Base at such time.

 

in each case, less any Reserves established by Agent at such time (except to the
extent already included in the calculation of the Professional Inventory
Borrowing Base or Professional A/R Borrowing Base).

 

“Professional Inventory Borrowing Base” means, as of any date of determination
by Agent, from time to time, an amount equal at such time to the sum of:

 

(i) the least of (a) equal to 50% of the book value of Professional’s Eligible
Inventory valued at the lower of cost (determined on a first-in, first-out
basis) or market, and (b) equal to 70% of the appraised net orderly liquidation
value of Professional’s Eligible Inventory; and

 

(ii) the lesser of (a) up to 50% of the book value of Professional’s aggregate
Eligible In-Transit Inventory and Eligible L/C Inventory, in each case valued at
the lower of cost (determined on a first-in, first-out basis) or market, and (b)
up to 70% of the appraised net orderly liquidation value of Professional’s
aggregate Eligible In-Transit Inventory and Eligible L/C Inventory;

 

less any Reserves established by Agent at such time, including, without
limitation, in the case of Eligible In-Transit Inventory, Reserves for duties,
customs brokers, freight, taxes, insurance and other Charges and expenses
pertaining to such Inventory; provided, that, at no time shall the sum of the
Professional Inventory Borrowing Base and the Inventory Borrowing Base of all
other Borrowers at such time exceed $25,000,000 (any excess above such amount,
as such excess shall be allocated by Borrowers for purposes of limitations on
the Inventory Borrowing Base of each Borrower, being disregarded for purposes of
calculating the Inventory Borrowing Base of each Borrower and the Aggregate
Borrowing Base).

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Borrowers and their Subsidiaries as of June 30, 2004 after giving pro forma
effect to the Related Transactions.

 

“Projections” means Borrowers’ forecasted consolidated and consolidating: (a)
balance sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of the Borrowers, together with appropriate
supporting details and a statement of underlying assumptions.

 

A-26



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (c) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing (i)
the aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Closing Date and that holds
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.

 

“Qualified Cash” means, as of any date of determination, the amount of Certified
Cash that is subject to perfection in favor of Agent pursuant to control
agreements (including, with respect to any such securities account, a Control
Letter and with respect to any Deposit Account, a blocked account agreement) in
form and substance satisfactory to Agent, which control agreements shall
provide, among other things, that the bank or securities intermediary executing
such agreement (i) has no rights of setoff or recoupment or any other claim
against such account, as the case may be, other than for payment of its service
fees and other charges directly related to the administration of such account
and, as applicable, for returned checks or other items of payment, and (ii)
agrees to follow the instructions or entitlement orders of Agent without further
consent by the affected Credit Party, including, with respect to funds in any
such account, upon the instructions of Agent, to immediately forward by daily
sweep all such funds to the Collection Account or as otherwise directed by
Agent.

 

“Qualified Cash Account” means any deposit account or securities account that is
subject to a control agreement in form and substance satisfactory to Agent and
holds Qualified Cash.

 

“Qualified Cash Activation Period” and “Qualified Cash Activation Notice” have
the meanings ascribed thereto in Annex C.

 

“Qualified Cash Triggering Event” means any of the following: (i) the occurrence
and continuation of an Event of Default under Section 8.1(a), including by
virtue of the

 

A-27



--------------------------------------------------------------------------------

acceleration of all or any portion of the Obligations, (ii) the occurrence and
continuation of an Event of Default under Section 8.1(b) relative to Section
5.11, (iii) the occurrence and continuation of an Event of Default under Section
8.1(b) relative to Section 6, (iv) the occurrence and continuation of an Event
of Default under Section 8.1(h) or (v) the occurrence and continuation of an
Event of Default under Section 8.1(i).

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualifying Rating” means, for any Person, a corporate rating of at least BB
from S&P or at least Ba from Moody’s

 

“Refinancing” means the repayment in full by Borrowers of the Prior Lender
Obligations on the Closing Date.

 

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Requisite Lenders” means Lenders having (a) more than 66 2/3% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding amount of all Loans.

 

“Reserves” means (a) reserves established by Agent from time to time against
Eligible Inventory pursuant to Section 5.9, and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Borrowing Availability of any Borrower
that Agent may, in its reasonable credit judgment, establish from time to time.
Without limiting the generality of the foregoing, Reserves established to ensure
the payment of accrued interest with respect to the Obligations shall be deemed
to be a reasonable exercise of Agent’s credit judgment.

 

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any

 

A-28



--------------------------------------------------------------------------------

outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; and (f) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates. Notwithstanding the foregoing, Restricted
Payments shall exclude any payment, prepayment or distribution made in Gateway
Stock.

 

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

 

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

 

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

 

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Two Hundred
Million Dollars ($200,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

 

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.

 

“Senior Note Debt” means unsecured notes issued by Gateway after the Initial
Funding Date on terms and conditions (and in such aggregate initial amount and
issuance dates) satisfactory to Agent and Lenders.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

A-29



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Specified Restricted Payment” means a Restricted Payment made pursuant to
Section 6.13(e) hereof.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stock Acquisition” means the acquisition by Gateway or its wholly-owned
Subsidiaries of any other Person, including any such acquisition that is
consummate by means of a merger.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means any unsecured Indebtedness of Gateway incurred after
the Closing Date that is subordinated to the Obligations in a manner and form
reasonably satisfactory to Agent and Lenders, as to right and time of payment
and as to any other rights and remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an

 

A-30



--------------------------------------------------------------------------------

interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Supermajority Revolving Lenders” means Lenders having (a) 80% or more of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 80% or more of the aggregate outstanding
amount of the Revolving Loan and Letter of Credit Obligations.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full, (b) all other Obligations due and payable under the Agreement and the
other Loan Documents have been discharged (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex B, and (d) none of Borrowers shall have any further
right to borrow any monies under the Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each

 

A-31



--------------------------------------------------------------------------------

such Title IV Plan using the actuarial assumptions for funding purposes in
effect under such Title IV Plan, and (b) for a period of five (5) years
following a transaction which might reasonably be expected to be covered by
Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by any Credit Party or any ERISA Affiliate as a result of such
transaction.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. All other undefined terms contained in any of
the Loan Documents shall, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein; in the event that any term is defined differently in different Articles
or Divisions of the Code, the definition contained in Article or Division 9
shall control. Unless otherwise specified, references in the Agreement or any of
the Appendices to a Section, subsection or clause refer to such Section,
subsection or clause as contained in the Agreement. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to the Agreement as a
whole, including all Annexes, Exhibits and Schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular Section, subsection or clause contained in the Agreement or any such
Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

 

A-32



--------------------------------------------------------------------------------

ANNEX B (Section 1.2)

to

CREDIT AGREEMENT

 

LETTERS OF CREDIT

 

(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of and
for the account of the Borrowers, jointly and severally, individually and
collectively, Letter of Credit Obligations by causing Letters of Credit to be
issued by GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion
(each, an “L/C Issuer”) for such Borrower’s account and guaranteed by Agent;
provided, that if the L/C Issuer is a Revolving Lender, then such Letters of
Credit shall not be guaranteed by Agent but rather each Revolving Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in paragraph
(b)(ii) below. The aggregate amount of all such Letter of Credit Obligations
shall not at any time exceed the least of (i) Fifty Million Dollars
($50,000,000) (the “L/C Sublimit”) and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances, and
(iii) the Aggregate Borrowing Base less the aggregate outstanding principal
balance of the Revolving Credit Advances. No such Letter of Credit shall have an
expiry date that is more than one year following the date of issuance thereof,
unless otherwise determined by the Agent, in its sole discretion (including with
respect to customary evergreen provisions), and neither Agent nor Revolving
Lenders shall be under any obligation to incur Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the Commitment Termination Date.

 

(b) (i) Advances Automatic; Participations. In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance to the Borrowers under Section 1.1(a) of the Agreement
regardless of whether a Default or Event of Default has occurred and is
continuing and notwithstanding any Borrower’s failure to satisfy the conditions
precedent set forth in Section 2, and each Revolving Lender shall be obligated
to pay its Pro Rata Share thereof in accordance with the Agreement. The failure
of any Revolving Lender to make available to Agent for Agent’s own account its
Pro Rata Share of any such Revolving Credit Advance or payment by Agent under or
in respect of a Letter of Credit shall not relieve any other Revolving Lender of
its obligation hereunder to make available to Agent its Pro Rata Share thereof,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make available such other Revolving Lender’s Pro Rata Share
of any such payment.

 

(ii) If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(h) or (i) or otherwise or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (A)

 

B-1



--------------------------------------------------------------------------------

immediately and without further action whatsoever, each Revolving Lender shall
be deemed to have irrevocably and unconditionally purchased from Agent (or such
L/C Issuer, as the case may be) an undivided interest and participation equal to
such Revolving Lender’s Pro Rata Share (based on the Revolving Loan Commitments)
of the Letter of Credit Obligations in respect of all Letters of Credit then
outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation in such Revolving Lender’s Pro Rata Share
(based on the Revolving Loan Commitments) of the Letter of Credit Obligations
with respect to such Letter of Credit on the date of such issuance. Each
Revolving Lender shall fund its participation in all payments or disbursements
made under the Letters of Credit in the same manner as provided in the Agreement
with respect to Revolving Credit Advances.

 

(c) Cash Collateral.

 

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, each Borrower will pay to
Agent for the ratable benefit of itself and Revolving Lenders cash or cash
equivalents acceptable to Agent (“Cash Equivalents”) in an amount equal to 105%
of the maximum amount then available to be drawn under each applicable Letter of
Credit outstanding for the benefit of such Borrower. Such funds or Cash
Equivalents shall be held by Agent in a cash collateral account (the “Cash
Collateral Account”) maintained at a bank or financial institution acceptable to
Agent. The Cash Collateral Account shall be in the name of one or more of the
Borrowers and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent and Lenders, in a manner satisfactory to Agent. Each Borrower
hereby pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

 

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

 

(iii) From time to time after funds are deposited in the Cash Collateral Account
by any Borrower, whether before or after the Commitment Termination Date, Agent
may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by such Borrower to Agent and Lenders
with respect to such Letter of Credit Obligations of such Borrower and, upon the
satisfaction in full of all Letter of Credit Obligations of such Borrower, to
any other Obligations of any Borrower then due and payable.

 

B-2



--------------------------------------------------------------------------------

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.

 

(d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin
from time to time in effect multiplied by the maximum amount available from time
to time to be drawn under the applicable Letter of Credit. Such fee shall be
paid to Agent for the benefit of the Revolving Lenders in arrears, on the first
day of each month and on the Commitment Termination Date. In addition, Borrowers
shall pay to any L/C Issuer, on demand, such fees (including all per annum
fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

(e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit or Agreement for Documentary Letter of Credit and Application for
Documentary Letter of Credit(as applicable)in the form of Exhibit B-1, or B-2
and B-3 attached hereto. Notwithstanding anything contained herein to the
contrary, Letter of Credit applications by Borrower Representative and approvals
by Agent and the L/C Issuer may be made and transmitted pursuant to electronic
codes and security measures mutually agreed upon and established by and among
Borrower Representative, Agent and the L/C Issuer.

 

(f) Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Revolving Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

 

B-3



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);

 

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

 

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

 

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

 

(g) Indemnification; Nature of Lenders’ Duties.

 

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

 

(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the

 

B-4



--------------------------------------------------------------------------------

validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof; (D)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they may
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

 

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including an Application and Agreement For Documentary Letter of Credit,
a Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.

 

B-5